Exhibit 10.39

 

--------------------------------------------------------------------------------

 

$195,000,000

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

among

 

SBA SENIOR FINANCE, INC.,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent,

 

and

 

GECC CAPITAL MARKETS GROUP, INC.,

as Lead Arranger and Bookrunner

 

Dated as of November 21, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 1. DEFINITIONS

   1

        1.1.

   Defined Terms    1

        1.2.

   Other Definitional Provisions    23

Section 2. AMOUNT AND TERMS OF COMMITMENTS

   24

        2.1.

   Term Loan Commitments    24

        2.2.

   Procedure for Term Loan Borrowing    24

        2.3.

   Repayment of Term Loans    24

        2.4.

   Revolving Credit Commitments    26

        2.5.

   Procedure for Revolving Credit Borrowing    26

        2.6.

   Repayment of Loans; Evidence of Debt    27

        2.7.

   Commitment Fees, etc.    27

        2.8.

   Optional Termination or Reduction of Revolving Credit Commitments    28

        2.9.

   Optional Prepayments    28

        2.10.

   Mandatory Prepayments and Commitment Reductions    29

        2.11.

   Conversion and Continuation Options    33

        2.12.

   Minimum Amounts and Maximum Number of Eurodollar Tranches    33

        2.13.

   Interest Rates and Payment Dates    33

        2.14.

   Computation of Interest and Fees    34

        2.15.

   Inability to Determine Interest Rate    35

        2.16.

   Pro Rata Treatment and Payments    35

        2.17.

   Requirements of Law    37

        2.18.

   Taxes    38

        2.19.

   Indemnity    39

        2.20.

   Illegality    40

        2.21.

   Change of Lending Office    40

        2.22.

   Conversion of Revolving Credit Loans    40

Section 3. REPRESENTATIONS AND WARRANTIES

   41

        3.1.

   Financial Condition    41

        3.2.

   No Change    42

        3.3.

   Corporate Existence; Compliance with Law    42

        3.4.

   Corporate Power; Authorization; Enforceable Obligations    42

        3.5.

   No Legal Bar    42

        3.6.

   No Material Litigation    43

        3.7.

   No Default    43

        3.8.

   Ownership of Property; Liens    43

        3.9.

   Intellectual Property    43

        3.10.

   Taxes    43

        3.11.

   Federal Regulations    43

        3.12.

   Labor Matters    44

        3.13.

   ERISA    44

        3.14.

   Investment Company Act; Other Regulations    44

 

-i-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

        3.15.

   Subsidiaries    44

        3.16.

   Use of Proceeds    45

        3.17.

   Environmental Matters    45

        3.18.

   Accuracy of Information, etc.    46

        3.19.

   Security Documents    46

        3.20.

   Solvency    47

        3.21.

   Real Property Leases    47

        3.22.

   FCC and FAA Matters; State Regulatory Compliance    47

        3.23.

   “Build to Suit” Obligations    48

        3.24.

   Restructuring Documentation    48

Section 4. CONDITIONS PRECEDENT

   48

        4.1.

   Conditions to Effectiveness    48

        4.2.

   Conditions to Each Extension of Credit    50

Section 5. AFFIRMATIVE COVENANTS

   50

        5.1.

   Financial Statements    50

        5.2.

   Certificates; Other Information    51

        5.3.

   Payment of Obligations    52

        5.4.

   Conduct of Business and Maintenance of Existence, etc.    53

        5.5.

   Maintenance of Property; Insurance    53

        5.6.

   Inspection of Property; Books and Records; Discussions    56

        5.7.

   Notices    56

        5.8.

   Environmental Laws    57

        5.9.

   Additional Collateral, etc.    58

        5.10.

   Further Assurances    60

        5.11.

   Maintenance of Separate Existence    60

        5.12.

   Mortgages    62

        5.13.

   Post-Closing Requirements    62

Section 6. NEGATIVE COVENANTS

   63

        6.1.

   Financial Condition Covenants.    63

        6.2.

   Limitation on Indebtedness    63

        6.3.

   Limitation on Liens    64

        6.4.

   Limitation on Fundamental Changes    65

        6.5.

   Limitation on Disposition of Property    66

        6.6.

   Limitation on Restricted Payments    67

        6.7.

   Limitation on Capital Expenditures.    67

        6.8.

   Limitation on Investments    68

        6.9.

   Limitation on Modifications of Certain Documents    68

        6.10.

   Limitation on Transactions with Affiliates    69

        6.11.

   Limitation on Sales and Leasebacks    69

        6.12.

   Limitation on Negative Pledge Clauses    69

        6.13.

   Limitation on Restrictions on Subsidiary Distributions    69

        6.14.

   Limitation on Lines of Business    69

        6.15.

   Limitation on Hedge Agreements    70

        6.16.

   Limitation on Changes in Fiscal Periods    70

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

        6.17.

   Mortgage Requirement    70

        6.18.

   Limitation on Non-Qualified Towers    70

Section 7. EVENTS OF DEFAULT

   70

Section 8. THE ADMINISTRATIVE AGENT

   73

        8.1.

   Appointment    73

        8.2.

   Delegation of Duties    74

        8.3.

   Exculpatory Provisions    74

        8.4.

   Reliance by the Administrative Agent    74

        8.5.

   Notice of Default    75

        8.6.

   Non-Reliance on the Administrative Agent and Other Lenders    75

        8.7.

   Indemnification    75

        8.8.

   The Administrative Agent in Its Individual Capacity    76

        8.9.

   Successor Agent    76

        8.10.

   Authorization to Release Liens    76

        8.11.

   The Arranger    77

Section 9. MISCELLANEOUS

   77

        9.1.

   Amendments and Waivers    77

        9.2.

   Notices    78

        9.3.

   No Waiver; Cumulative Remedies    79

        9.4.

   Survival of Representations and Warranties    79

        9.5.

   Payment of Expenses    79

        9.6.

   Successors and Assigns; Participations and Assignments    80

        9.7.

   Adjustments; Set-off    82

        9.8.

   Counterparts    83

        9.9.

   Severability    83

        9.10.

   Integration    83

        9.11.

   GOVERNING LAW    83

        9.12.

   Submission To Jurisdiction; Waivers    84

        9.13.

   Acknowledgments    84

        9.14.

   Confidentiality; Public Disclosure    84

        9.15.

   Release of Collateral Security and Guarantee Obligations    85

        9.16.

   Accounting Changes    86

        9.17.

   WAIVERS OF JURY TRIAL    86

        9.18.

   Subordination, Non-Disturbance and Attornment    86

        9.19.

   Effect of Amendment and Restatement of the Existing Credit Agreement    87

 

-iii-



--------------------------------------------------------------------------------

ANNEXES:

A

  

Procedures for Satisfying Mortgage Requirement

SCHEDULES:

1.1A

   Commitments

1.1B

   Mortgaged Properties

1.1C

   Consolidated Cash EBITDA

1.1D

   Initial Lenders

2.2(b)

   Accretion Schedule

3.4

   Consents, Authorizations, Filings and Notices

3.15

   Subsidiaries

3.19(a)

   UCC Filing Jurisdictions

6.2(d)

   Existing Indebtedness

6.2(f)

   Seller Subordination Terms

6.3(f)

   Existing Liens

6.5(j)

   Remaining AAT Towers

EXHIBITS:

A

   Form of Amended and Restated Guarantee and Collateral Agreement

B

   Form of Compliance Certificate

C

   Form of Closing Certificate

D

   Form of Assignment and Acceptance

E-1

   Form of Legal Opinion of Akerman Senterfitt

E-2

   Form of Legal Opinion of Local Counsel

F-1

   Form of Term Note

F-2

   Form of Revolving Credit Note

G

   Form of Exemption Certificate

H-1

   Form of Tower Mortgage

H-2

   Form of Real Property Mortgage

I

   Approved Forms of SNDA

J

   Form of Prepayment Option Notice

K

   Form of Reduction Option Notice

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 21, 2003, among SBA
SENIOR FINANCE, INC., a Florida corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), GECC CAPITAL MARKETS GROUP, INC., as advisor and lead
arranger and bookrunner (in such capacity, the “Arranger”), and GENERAL ELECTRIC
CAPITAL CORPORATION, as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, SBA Telecommunications, Inc. (“Holdings”) is a party to that certain
Credit Agreement, dated as of May 9, 2003 (the “Existing Credit Agreement”),
together with the several banks and other financial institutions or entities
from time to time parties thereto, GECC Capital Markets Group, Inc., as advisor
and lead arranger and bookrunner, and General Electric Capital Corporation, as
administrative agent;

 

WHEREAS, Holdings has created a new, wholly-owned Subsidiary, the Borrower, and
intends to transfer all of its assets and liabilities to the Borrower (other
than the Capital Stock of the Borrower and the Headquarters Lease) (the
“Restructuring”);

 

WHEREAS, Holdings has requested that the Lenders agree to the Restructuring and
the assignment of the Existing Credit Agreement to the Borrower, and the
Borrower has agreed to assume the obligations of Holdings under the Existing
Credit Agreement;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety as set forth herein; and

 

WHEREAS, the Lenders are willing to agree to the Restructuring and the
amendments to the Existing Credit Agreement solely on the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree that on the
Effective Date, as provided in Section 9.19, the Existing Credit Agreement shall
be amended and restated in its entirety as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“AAT Asset Sale”: the Disposition of Towers and Tower sites (and any related
assets) by the Seller Subsidiaries pursuant to the AAT Purchase Agreement.

 

“AAT Indemnity Escrow Account”: the escrow account created pursuant to Section
11.5 of the AAT Purchase Agreement.



--------------------------------------------------------------------------------

“AAT Indemnity Escrow Agreement”: the Indemnity Escrow Agreement entered into
pursuant to Section 11.5 of the AAT Purchase Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with Section 6.9(b).

 

“AAT Initial Asset Sale”: the sale by the Seller Subsidiaries to AAT
Communications Corp. on or prior to June 30, 2003 of approximately 679 Towers
located in the western United States and Michigan contemplated to occur at the
First Closing and the Second Closing (as each such term is defined in the AAT
Purchase Agreement).

 

“AAT Purchase Agreement”: the Purchase and Sale Agreement, dated as of March 17,
2003, among SBA Properties, Inc., SBA Towers, Inc., SBA Properties Louisiana,
LLC and AAT Communications Corp., as amended, supplemented or otherwise modified
from time to time in accordance with Section 6.9(b).

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Aggregate Facility Amount”: the sum of (a) the aggregate unpaid principal
amount of the Term Loans then outstanding and (b) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Annualized Cash EBITDA”: for any fiscal quarter, Consolidated Cash EBITDA for
such fiscal quarter most recently ended for which financial statements have been
delivered pursuant to Section 5.1 multiplied by four.

 

2



--------------------------------------------------------------------------------

“Applicable Amount”: on any date of determination, an amount equal to the Cash
Contribution Amount plus the remainder of (x) the lesser of:

 

(a) $132,000,000 and

 

(b) the aggregate net cash proceeds of the AAT Asset Sale received by Holdings
and its Subsidiaries minus $32,000,000,

 

minus (y) the sum of (without duplication) the aggregate amount of (1) Capital
Expenditures (other than maintenance Capital Expenditures permitted pursuant to
Section 6.7(a) of the Existing Credit Agreement and of this Agreement) and (2)
Investments made pursuant to Section 6.8(f) of the Existing Credit Agreement and
of this Agreement, in each case, made since the Closing Date on or prior to such
date of determination;

 

provided that, with respect to any determination of the Applicable Amount, any
Capital Expenditure made pursuant to clause (y)(1) above and any Investment made
pursuant to clause (y)(2) above, shall be deemed to have been made first, from
the Applicable Amount and, second, from other sources of the Borrower.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Base Rate Loans


--------------------------------------------------------------------------------

    Eurodollar Loans


--------------------------------------------------------------------------------

 

Revolving Credit Loans

   3.00 %   4.00 %

Term Loans

   3.00 %   4.00 %

 

“Approved Forms of SNDA”: a Subordination and Non-Disturbance Agreement,
substantially in one of the forms of Exhibit I hereto.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (b), (c), (d),
(h), (i) or (j) of Section 6.5) which yields gross proceeds to the Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

 

“Assignee”: as defined in Section 9.6(c).

 

“Assignor”: as defined in Section 9.6(c).

 

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and

 

3



--------------------------------------------------------------------------------

(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Reference Lender as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by the Reference Lender in connection
with extensions of debt to debtors). Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans (including PIK Term Loans) for which the applicable
rate of interest is based upon the Base Rate.

 

“Benefitted Lender”: as defined in Section 9.7.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, construction costs,
capitalized repairs and improvements during such period) which should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Cash Contribution Amount”: on any date of determination, an amount equal to the
excess, if any, of (i) the aggregate amount of net cash proceeds from the
issuance of any Capital Stock of the Parent and the incurrence of any
Indebtedness of the Parent or Holdings contributed as cash by Holdings to the
equity of the Borrower since the Closing Date over (ii) the aggregate amount of
Restricted Payments made by the Borrower to Holdings (or, for the period between
the Closing Date and the Effective Date, Holdings to the Parent pursuant to the
Existing Credit Agreement) on or prior to such date of determination (other than
pursuant to Section 6.6(c)(iv)), provided that, with respect to any
determination of the Cash Contribution Amount, any Restricted Payment made
pursuant to clause (ii) above shall be deemed to have been made first, from the
Cash Contribution Amount, until such amount has been reduced to zero, and,
second, from the Applicable Amount.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Closing Date”: May 9, 2003.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

5



--------------------------------------------------------------------------------

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

 

“Commitment Fee Rate”: With respect to the Revolving Credit Facility, a rate per
annum equal to, (a) if the Borrower has not delivered a Notice of Extension of
Conversion Date, 1.00%, or (b) if the Borrower has delivered a Notice of
Extension of Conversion Date, (x) for the period beginning on the Closing Date
to and including December 31, 2003, 1.00% and (y) for the period beginning on
January 1, 2004 to and including the Conversion Date, 4.00%, plus, the PIK Rate.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Communications Act”: the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations of the FCC thereunder,
all as amended and as may be in effect from time to time.

 

“Consolidated Cash EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a)
Consolidated Interest Expense, (b) depreciation, amortization and accretion
expense, (c) income tax expense, (d) extraordinary, unusual or non-recurring
expenses or losses, (e) restructuring charges in an amount not to exceed
$5,000,000 since the Closing Date, (f) impairment charges related to non-cash
write downs on Towers and other assets, (g) expenses or losses from
“discontinuation of operations” accounting treatment (whether or not includable
as a separate item in the statement of such Consolidated Net Income for such
period), (h) other non-cash expenses and (i) any expense which was included in
Consolidated Net Income for such period resulting from GAAP “straight-lining”
pertaining to ground leases, and minus, to the extent included in the statement
of Consolidated Net Income for such period, the sum of (a) extraordinary,
unusual or non-recurring income or gains, (b) income or gains from
“discontinuation of operations” accounting treatment (whether or not includable
as a separate item in the statement of such Consolidated Net Income for such
period), (c) income tax benefits, (d) other non-cash income, all as determined
on a consolidated basis, (e) the amount of Restricted Payments made by the
Borrower to Holdings (or, for the period between the Closing Date and the
Effective Date, Holdings to the Parent pursuant to the Existing Credit
Agreement) to pay corporate selling, general and administrative expenses paid
during such period (whether or not includable as a separate item in the
statement of such Consolidated Net Income for such period), and (f) any non-cash
income which was included in Consolidated Net Income for such period

 

6



--------------------------------------------------------------------------------

as a result of GAAP “straight-lining” pertaining to tenant leases; provided
that, for purposes of calculating Consolidated Cash EBITDA for any period, the
Consolidated Cash EBITDA of any Person or Property Disposed of by the Borrower
or its Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
It is understood and agreed that Consolidated Cash EBITDA shall be calculated
substantially as set forth on Schedule 1.1C.

 

“Consolidated Cash Interest Expense”: the sum (without duplication) of (i) for
any period ending between the Closing Date and the Effective Date, total net
cash interest expense of Holdings and its Subsidiaries for such period with
respect to all outstanding Indebtedness of Holdings and its Subsidiaries and
(ii) for any period beginning on or after the Effective Date, total net cash
interest expense of the Borrower and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries (in
each case, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated Cash EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

 

“Consolidated Fixed Charges”: the sum (without duplication) of (i) for any
period ending between the Closing Date and the Effective Date, the sum of (a)
Consolidated Interest Expense for such period, (b) provision for cash income
taxes made by Holdings, the Borrower or any of its Subsidiaries on a
consolidated basis in respect of such period, (c) scheduled payments made during
such period on account of principal of Indebtedness of Holdings or any of its
Subsidiaries and (d) Capital Expenditures for such period other than any amounts
used to build Towers or acquire any Qualified Tower Portfolio and (ii) for any
period beginning on or after the Effective Date, the sum of (A) Consolidated
Interest Expense for such period, (B) provision for cash income taxes made by
the Parent, Holdings, the Borrower or any of its Subsidiaries on a consolidated
basis in respect of such period, (C) scheduled payments made during such period
on account of principal of Indebtedness of the Borrower or any of its
Subsidiaries (including scheduled principal payments in respect of the Term
Loans) and (D) Capital Expenditures for such period other than any amounts used
to build Towers or acquire any Qualified Tower Portfolio.

 

“Consolidated Interest Expense”: the sum (without duplication) of (i) for any
period ending between the Closing Date and the Effective Date, total net
interest expense (including any interest payable hereunder as a PIK Term Loan)
of Holdings and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries and (ii) for any period beginning
on or after the Effective Date, total net interest expense (in each case,
including any interest payable hereunder as a PIK Term Loan) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including, without limitation, all

 

7



--------------------------------------------------------------------------------

commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).

 

“Consolidated Net Income”: the sum (without duplication) of (i) for any period
ending between the Closing Date and the Effective Date, the consolidated net
income (or loss) of Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP and (ii) for any period beginning on or after the
Effective Date, the consolidated net income (or loss) of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of Holdings or the Borrower,
as applicable, or is merged into or consolidated with Holdings or the Borrower
or any of their respective Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of Holdings or the Borrower) in which Holdings
or the Borrower or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by Holdings, the Borrower
or such Subsidiary, as applicable, in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of Holdings
or the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary; provided, that Consolidated
Net Income shall include income from Excluded Entities only to the extent that
such income is actually received by Holdings, the Borrower and its Subsidiaries
in cash.

 

“Consolidated Total Debt”: at any date, (i) between the Closing Date and the
Effective Date, the aggregate principal amount of all Indebtedness of Holdings
and its Subsidiaries as at such date and (ii) on or after the Effective Date,
the aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date, in each case, determined on a consolidated basis in
accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Conversion Date” means the Original Conversion Date, unless the Borrower
exercises the option to extend the Original Conversion Date in accordance with
Section 2.22(b), in which case the Conversion Date shall be the date indicated
as such in the Notice of Extension of Conversion Date.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Derivatives Counterparty”: as defined in Section 6.6.

 

8



--------------------------------------------------------------------------------

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Lender”: any Lender which is a Disqualified Party.

 

“Disqualified Party”: any Person which beneficially owns Senior Discount Notes,
New Senior Notes or Senior Notes or any Affiliate of such Person (excluding
General Electric Capital Corporation and Oak Hill Advisors, Inc. and their
respective Affiliates).

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 were satisfied, which date occurred on November 21, 2003.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority or other Governmental Authority having jurisdiction over the Borrower,
any Subsidiary of the Borrower or any Tower, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety, as has been, is now, or may at any
time hereafter be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen

 

9



--------------------------------------------------------------------------------

(or otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Reference Lender is offered Dollar deposits at or about
11:00 A.M., New York City time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurodollar Loans”: Loans (including PIK Term Loans) the rate of interest
applicable to which is based upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Entities”: SBA Brazil and SBA Netzwerk Services GmbH, a German
corporation.

 

“Excluded Foreign Subsidiaries”: any Foreign Subsidiary in respect of which
either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“FAA”: the Federal Aviation Administration, and any successor agency of the
United States Government exercising substantially equivalent powers.

 

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder, the PIK Term Loans and the New Term Loans, if any (the “Term Loan
Facility”) and (b) the Revolving Credit Commitments and the extensions of credit
made thereunder (the “Revolving Credit Facility”).

 

“FCC”: the Federal Communications Commission, and any successor agency of the
United States Government exercising substantially equivalent powers.

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“First Closing”: as defined in the AAT Purchase Agreement.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower and the Lenders, as the Funding Office.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(b).

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement executed and delivered by the Parent, Holdings, the
Borrower and each Subsidiary Guarantor on the Closing Date, substantially in the
form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary

 

11



--------------------------------------------------------------------------------

obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Headquarters Lease”: as defined in the Contribution Agreement.

 

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower providing for protection
against fluctuations in interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Holdings”: as defined in the recitals hereto.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance bonds and other
obligations of a like nature incurred in the ordinary course of such Person’s
business), (d) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party under acceptance,
letter of credit or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 7(e) only, all obligations
of such Person in respect of Hedge Agreements and (k) the liquidation value of
any preferred Capital Stock of such Person or its Subsidiaries held by any
Person other than such Person and its Wholly Owned Subsidiaries.

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

12



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 9.5.

 

“Initial Lenders”: a collective reference to each of the Lenders named on
Schedule 1.1D or any of their respective Affiliates or Related Funds which holds
any Commitments or Loans.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Loan (other than any Revolving Credit Loan that is a
Base Rate Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

13



--------------------------------------------------------------------------------

(ii) any Interest Period in respect of Term Loans that would otherwise extend
beyond the applicable final maturity date therefor shall end on such final
maturity date;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Investments”: as defined in Section 6.8.

 

“Lenders”: as defined in the preamble hereto.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents and the Notes.

 

“Loan Parties”: the Parent, Holdings, the Borrower and each Subsidiary of the
Borrower which is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of Loans outstanding plus the
aggregate amount of undrawn Commitments then in effect under such Facility.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder, provided that, the determination of a Material Adverse Effect shall
exclude the effects of (x) the AAT Asset Sale and (y) the sale or termination of
the Services Business.

 

“Material Environmental Loss”: the collective reference to the following items
arising out of any Environmental Law or any liabilities or obligations with
respect to any Materials of Environmental Concern that either (i) exceed
$1,000,000 individually, or $5,000,000 in the aggregate, or (ii) would have a
Material Adverse Effect: (a) any costs to the Borrower and/or any of its
Subsidiaries relating to investigative, removal, remedial

 

14



--------------------------------------------------------------------------------

or other response activities, compliance costs, compensatory damages, natural
resource damages, punitive damages, fines, penalties and any associated
engineering, legal and other professional fees (including without limitation,
costs of defending or asserting any claim) in connection with any of the
foregoing and (b) any other losses to the Borrower and/or its Subsidiaries;
provided that any amounts expended for environmental site assessments pursuant
to customary due diligence conducted in connection with the acquisition of
towers and/or tower sites shall be excluded from the calculation of any Material
Environmental Loss.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, molds, pollutants, contaminants,
radioactivity, radiofrequency radiation or any other radiation associated with
or allegedly associated with the telecommunications business, and any other
substances of any kind, whether or not any such substance is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could give rise to liability under any Environmental Law.

 

“Maturity Date”: December 31, 2007.

 

“Mortgage Requirement”: the requirement that there shall have been executed, and
delivered to the appropriate recording offices (and maintain thereafter), (a) on
the Closing Date, first priority Mortgages covering Towers which during the
fiscal quarter ended March 31, 2003 contributed at least 34% of Total Tower
Revenue, (b) on May 31, first priority Mortgages covering Towers which during
the fiscal quarter ended March 31, 2003 contributed at least 50% of Total Tower
Revenue, (c) on June 30, 2003, first priority Mortgages covering Towers which
during the quarter ended March 31, 2003 contributed at least 65% of Total Tower
Revenue, (d) on July 31, 2003, first priority Mortgages covering Towers which
during the fiscal quarter ended March 31, 2003 contributed at least 80% of Total
Tower Revenue and (e) within 60 days after the end of each fiscal quarter
beginning with the quarter ended December 31, 2003, first priority Mortgages
covering Towers which during such fiscal quarter most recently ended contributed
at least 80% of Total Tower Revenue (all of the foregoing to be accomplished
pursuant to the procedures set forth in Annex A), provided that, the
determination of Total Tower Revenue and the Towers to be mortgaged pursuant to
Sections 4.1(a)(iii) and 5.12 shall exclude Towers sold pursuant to (x) the AAT
Asset Purchase Agreement prior to the Effective Date and (y) each Tower
remaining to be sold pursuant to the AAT Purchase Agreement as described on
Schedule 6.5(j) hereto, until the date it has been determined that such Tower
shall not be sold pursuant to the AAT Purchase Agreement.

 

“Mortgaged Properties”: the real properties upon which the Administrative Agent
for the benefit of the Lenders has been or shall be granted a Lien pursuant to
the Mortgages, including the real property set forth on Schedule 1.1B.

 

“Mortgages”: each of the mortgages, deeds to secure debt and deeds of trust made
by any Loan Party in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Lenders, with respect to any fee or leasehold interest in
any real property or fixtures constituting or consisting of Tower sites or
Towers, substantially in

 

15



--------------------------------------------------------------------------------

the form of Exhibit H-1, or, with respect to any fee interest in real property
other than Tower sites or Towers, substantially in the form of Exhibit H-2 (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage, deed to secure debt or deed of trust is to be recorded), as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses (including commissions, transfer taxes and
other customary expenses) actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses (including commissions,
transfer taxes and other customary expenses) actually incurred in connection
therewith.

 

“New Senior Notes”: the senior subordinated notes to be co-issued by the Parent
and Holdings on or after the Effective Date, the proceeds of which shall be used
to refinance or repurchase the Senior Discount Notes and the Senior Notes and to
pay related fees and expenses on or prior to March 1, 2004, provided that, (x)
the documents under which the New Senior Notes are issued shall have covenants
not materially more restrictive than those applicable to the Senior Discount
Notes, (y) no cash principal payment is due under such Notes on or prior to June
30, 2009 and (z) no cash interest payment is due with respect to such Notes
prior to April 30, 2007.

 

“New Term Loans”: as defined in Section 2.22(a).

 

“Non-Excluded Taxes”: as defined in Section 2.18(a).

 

“Non-U.S. Lender”: as defined in Section 2.18(d).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Notice of Extension of Conversion Date”: the notice delivered by the Borrower
to the Administrative Agent pursuant to Section 2.22(b).

 

16



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any Affiliate of any Person that is or was Lender at
the time such Specified Hedge Agreement was entered into), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Original Conversion Date”: December 31, 2003.

 

“Original Credit Agreement”: the Credit Agreement, dated as of June 15, 2001 (as
amended, supplemented or otherwise modified through the Closing Date), among the
Parent, Holdings, as Borrower thereunder, the several lenders from time to time
parties thereto, Lehman Brothers Inc. and Barclays Capital, as joint lead
arrangers and bookrunners, Barclays Bank PLC, as syndication agent, and Lehman
Commercial Paper Inc., as administrative agent.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent”: SBA Communications Corporation, a Florida corporation.

 

“Participant”: as defined in Section 9.6(b).

 

“Payment Office”: the office designated from time to time by the Administrative
Agent, by written notice to the Borrower, as the Payment Office.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“PIK Rate”: a rate per annum equal to 3.50%.

 

“PIK Term Loans”: the Term Loans of each Lender made pursuant to Section 2.2(b).

 

17



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock Purchase Rights”: rights issued by the Parent to holders of its
common stock to purchase its Series E Junior Participating Preferred Stock, par
value $.01 per share, as such rights may be amended from time to time.

 

“Pro Forma Balance Sheet”: as defined in Section 3.1(a).

 

“Pro Forma Debt Service”: for any period, the sum (without duplication) of (a)
estimated Consolidated Interest Expense of the Borrower and its Subsidiaries for
the immediately succeeding four consecutive fiscal quarters (assuming no change
in interest rates applicable to variable rate Indebtedness and after giving
effect to any scheduled repayments during such four fiscal quarters) plus (b)
scheduled payments to be made during the immediately succeeding four consecutive
fiscal quarters on account of principal of Indebtedness of the Borrower or any
of its Subsidiaries (including scheduled principal payments in respect of the
Term Loans other than payments of principal under this Agreement due on the
Maturity Date).

 

“Projections”: as defined in Section 5.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Tower”: a Tower which has (a) at least one tenant leasing space on
such Tower and (b) positive cash flow for a period of not less than four
consecutive fiscal quarters.

 

“Qualified Tower Portfolio”: with respect to any acquisition, either (i) a Tower
or group of Towers which has (a) an average of at least one tenant leasing space
on each Tower and (b) on the date of such acquisition, positive cash flow on an
average basis for the most recent fiscal quarter of the seller ended on or prior
to such date or acquisition or (ii) a corporation or any other entity engaged
primarily in the business of owning, developing, constructing, managing, leasing
and/or operating any Tower or group of Towers referred to in clause (i) and/or
leasing space thereon to tenants.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries which yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $1,000,000.

 

“Reference Lender”: Deutsche Bank Trust Co. Americas or any successor agreed
upon by the Administrative Agent and the Borrower.

 

“Register”: as defined in Section 9.6(d).

 

18



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans or reduce
the Revolving Credit Commitments pursuant to Section 2.10(c) as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Recovery Event in respect of which the Borrower (or,
between the Closing Date and the Effective Date, Holdings) has delivered a
Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (or, between the Closing Date and the Effective Date,
Holdings) (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Recovery Event to
acquire assets useful in its business or make capitalized repairs and
improvements with respect to such assets.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s (or, between the Closing Date and the Effective Date, Holdings’)
business or make capitalized repairs and improvements with respect to such
assets.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business or make
capitalized repairs and improvements with respect to such assets with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such advisor.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Initial Lenders”: at any time, all of the Initial Lenders holding a
Loan or a Revolving Credit Commitment at such time.

 

“Required Lenders”: at any time: (a) during any period when the Initial Lenders
hold 66 2/3% or more of the Aggregate Facility Amount, the holders of more than
66 2/3% of

 

19



--------------------------------------------------------------------------------

the Aggregate Facility Amount, provided that, each vote of the Required Lenders
pursuant to this clause (a) shall require the affirmative consent of each of the
Initial Lenders and (b) during any period when the Initial Lenders hold less
than 66 2/3% of the Aggregate Facility Amount, the holders of more than 50% of
the Aggregate Facility Amount.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief accounting officer or vice president of investor relations and/or
capital markets of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower or, during the period
beginning on the Closing Date and ending 180 days thereafter, the chief
executive officer of the Borrower.

 

“Restricted Payments”: as defined in Section 6.6.

 

“Restructuring”: as defined in the recitals hereto.

 

“Restructuring Documentation”: collectively, the Contribution Agreement, dated
as of November 21, 2003 between Holdings and the Borrower and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith, in each case, in form and
substance reasonably satisfactory to the Initial Lenders.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans, in an aggregate principal not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 1.1A. The original aggregate amount of the Total
Revolving Credit Commitments is $100,000,000.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Conversion Date.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”: as defined in Section 2.4.

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate amount of the Revolving Extensions of
Credit then outstanding).

 

20



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding.

 

“SBA Brazil”: SBA Telecommunicacoes do Brasil, LTDA, a company organized under
the laws of Brazil.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Closing”: as defined in the AAT Purchase Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Seller Subsidiaries”: SBA Properties, Inc., SBA Properties Louisiana LLC and
SBA Towers, Inc. and each other Subsidiary of the Borrower that sells any Towers
pursuant to the AAT Purchase Agreement.

 

“Senior Discount Notes”: the 12% Senior Discount Notes of the Parent due 2008 in
the initial aggregate face amount of $269,000,000 or any refinancing thereof
(excluding the New Senior Notes), provided that, (x) the documents under which
the Senior Discount Notes are refinanced shall have covenants not materially
more restrictive than those applicable to the Indebtedness refinanced thereby,
(y) no cash principal payment is due under such refinancing on or prior to June
30, 2008, and (z) the aggregate annual amount of cash payments of interest under
such refinancing shall be less than or equal to the aggregate annual amount of
cash payments of interest on the Indebtedness so refinanced.

 

“Senior Notes”: the 10.25% Senior Notes of the Parent due 2009 in the initial
aggregate face amount of $500,000,000 or any refinancing thereof (excluding the
New Senior Notes), provided that, (x) the documents under which the Senior Notes
are refinanced shall have covenants not materially more restrictive than those
applicable to the Indebtedness refinanced thereby, (y) no cash principal payment
is due under such refinancing on or prior to June 30, 2008, and (z) the
aggregate annual amount of cash payments of interest under such refinancing
shall be less than or equal to the aggregate annual amount of cash payments of
interest on the Indebtedness so refinanced.

 

“Services Business”: the site acquisition, site development and site
construction businesses of the Borrower and its Subsidiaries.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of

 

21



--------------------------------------------------------------------------------

such date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) ”debt” means liability on a “claim”, and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof, as counterparty and (b) which has been designated by such Lender and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person (it being understood that an Excluded Entity shall not
be a Subsidiary). Unless otherwise qualified, all references to a “Subsidiary”
or to “Subsidiaries” in this Agreement shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary.

 

“Term Loans”: the collective reference to (a) the Term Loans as defined in
Section 2.1, (b) the New Term Loans and (c) the PIK Term Loans.

 

“Term Loan Commitment”: as to any Term Loan Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower on the Closing Date. The
original aggregate amount of the Term Loan Commitments is $95,000,000. It is
understood and agreed that the Term Loan Commitments were fully drawn on the
Closing Date.

 

“Term Loan Facility”: as defined in the definition of “Facility” in this Section
1.1.

 

22



--------------------------------------------------------------------------------

“Term Loan Lender”: the collective reference to (a) each Lender that has a Term
Loan Commitment or is the holder of a Term Loan and (b) each Revolving Credit
Lender that becomes a Term Loan Lender pursuant to Section 2.22(a).

 

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments.

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

 

“Total Tower Revenue”: for any period, the Borrower’s (or, for any period
between the Closing Date and the Effective Date, Holdings’) revenue from all
Towers for such period minus any non-cash income which was included in revenue
for such period as a result of GAAP “straight-lining” pertaining to tenant
leases.

 

“Tower”: any wireless transmission tower, and related assets that are located on
the site of such wireless transmission tower, owned by the Borrower or any of
its Subsidiaries or leased by the Borrower or any of its Subsidiaries pursuant
to a lease required to be classified and accounted for as a capital lease on a
balance sheet of the Borrower and its Subsidiaries under GAAP (other than any
Managed Assets (as defined in the AAT Purchase Agreement)).

 

“Transferee”: as defined in Section 9.14.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to Holdings, the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

23



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1. Term Loan Commitments. (a) Subject to the terms and conditions hereof, each
Term Loan Lender made term loans (each, a “Term Loan”) to Holdings on the
Closing Date in an aggregate amount not exceeding the amount of the Term Loan
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.11.

 

(b) The Term Loans outstanding under the Existing Credit Agreement on the
Effective Date shall constitute Term Loans hereunder. The Borrower hereby
expressly assumes the Term Loans without regard to any defense, set-off or
counterclaim which may at any time be available to or be asserted by Holdings or
any other Person against any Lender (each of which defenses, set-off and
counterclaims are hereby waived).

 

2.2. Procedure for Term Loan Borrowing. (a) [Reserved.]

 

(b) Each Lender shall be deemed to have made a PIK Term Loan, (i) with respect
to the PIK Term Loans made pursuant to Section 2.7(a), on the last day of each
March, June, September and December and on the Conversion Date and (ii) with
respect to the PIK Term Loans made pursuant to Sections 2.13(a) and 2.13(b), on
each Interest Payment Date, in each case, in the amounts and subject to
provisions of such Sections. Each PIK Term Loan shall initially be a Base Rate
Loan and may from time to time thereafter be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.11. It is understood and agreed that the PIK Term
Loans shall accrue interest as set forth in Section 2.13 and shall accrete
substantially in a manner illustrated by Schedule 2.2(b), subject to the
assumptions set forth therein.

 

(c) The aggregate amount of the PIK Term Loans outstanding as of September 30,
2003, is $1,850,119 and such PIK Term Loans shall constitute PIK Term Loans
hereunder. The Borrower hereby expressly assumes such outstanding PIK Term Loans
without regard to any defense, set-off or counterclaim which may at any time be
available to or be asserted by Holdings or any other Person against any Lender
(each of which defenses, set-off and counterclaims are hereby waived).

 

2.3. Repayment of Term Loans. (a) In the event that the Borrower has not
delivered a Notice of Extension of Conversion Date, the Term Loan (other than
any PIK Term Loans) of each Term Loan Lender shall mature in consecutive
quarterly installments, commencing on March 31, 2004, each of which shall be in
an amount equal to (a) such Lender’s

 

24



--------------------------------------------------------------------------------

Term Loan Percentage multiplied by an amount equal to the aggregate amount of
Term Loans (including New Term Loans, if any) outstanding on March 31, 2004
multiplied by (b) the percentage set forth below opposite such installment:

 

Quarterly Installment

--------------------------------------------------------------------------------

   Percentage of
Principal Amount


--------------------------------------------------------------------------------

 

March 31, 2004

   2.50 %

June 30, 2004

   2.50 %

September 30, 2004

   2.50 %

December 31, 2004

   2.50 %

March 31, 2005

   3.75 %

June 30, 2005

   3.75 %

September 30, 2005

   3.75 %

December 31, 2005

   3.75 %

March 31, 2006

   3.75 %

June 30, 2006

   3.75 %

September 30, 2006

   3.75 %

December 31, 2006

   3.75 %

March 31, 2007

   5.00 %

June 30, 2007

   5.00 %

September 30, 2007

   5.00 %

December 31, 2007

   45.00 %

 

(b) In the event that the Borrower has delivered a Notice of Extension of
Conversion Date, the Term Loan (other than any PIK Term Loans) of each Term Loan
Lender shall mature in consecutive quarterly installments, commencing on June
30, 2004, each of which shall be in an amount equal to (i) such Lender’s Term
Loan Percentage multiplied by an amount equal to the aggregate amount of Term
Loans (including New Term Loans, if any) outstanding on June 30, 2004 multiplied
by (ii) the percentage set forth below opposite such installment:

 

Quarterly Installment

--------------------------------------------------------------------------------

   Percentage of
Principal Amount


--------------------------------------------------------------------------------

 

June 30, 2004

   3.33 %

September 30, 2004

   3.33 %

December 31, 2004

   3.34 %

March 31, 2005

   3.75 %

June 30, 2005

   3.75 %

September 30, 2005

   3.75 %

December 31, 2005

   3.75 %

March 31, 2006

   3.75 %

June 30, 2006

   3.75 %

September 30, 2006

   3.75 %

December 31, 2006

   3.75 %

March 31, 2007

   5.00 %

June 30, 2007

   5.00 %

September 30, 2007

   5.00 %

December 31, 2007

   45.00 %

 

25



--------------------------------------------------------------------------------

(c) The PIK Term Loans shall mature on the Maturity Date.

 

2.4. Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding which does not exceed the amount of such Lender’s Revolving
Credit Commitment. During the Revolving Credit Commitment Period the Borrower
may use the Revolving Credit Commitments by borrowing, prepaying the Revolving
Credit Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.11.

 

(b) The Revolving Credit Loans outstanding under the Existing Credit Agreement
on the Effective Date shall constitute Revolving Credit Loans hereunder. The
Borrower hereby expressly assumes such Revolving Credit Loans without regard to
any defense, set-off or counterclaim which may at any time be available to or be
asserted by Holdings or any other Person against any Lender (each of which
defenses, set-off and counterclaims are hereby waived).

 

2.5. Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments during the Revolving Credit Commitment Period on
any Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans),
specifying (i) the amount and Type of Revolving Credit Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
length of the initial Interest Period therefor. The Revolving Credit Loans made
on the Closing Date shall initially be Base Rate Loans. Each borrowing under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $2,500,000 or a whole
multiple of $500,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Credit
Lender thereof. Each Revolving Credit Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. The Administrative Agent shall make
available to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Revolving Credit Lenders in like funds as received
by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

2.6. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the principal amount of each Term Loan (other than
PIK Term Loans) of such Lender in installments according to the applicable
amortization schedule set forth in Section 2.3 and (ii) the principal amount of
each PIK Term Loan of such Lender as set forth in Section 2.3(c) (or, in each
case, such earlier date on which the Loans become due and payable pursuant to
Section 7). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.13.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.6(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans or Revolving Credit Loans of such
Lender, substantially in the forms of Exhibit F-1 or F-2, respectively, with
appropriate insertions as to date and principal amount.

 

2.7. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September, December and on the Conversion Date, as the
case may be, commencing on the first of such dates to occur after the

 

27



--------------------------------------------------------------------------------

date hereof (including, to the extent not previously paid, any such commitment
fee payable by Holdings pursuant to Section 2.7(a) of the Existing Credit
Agreement for periods between the Closing Date and the Effective Date), provided
that, the portion commitment fee payable to each Revolving Credit Lender based
on the PIK Rate shall be deemed to be a PIK Term Loan made by such Lender to the
Borrower pursuant to Section 2.2(b) on each date that the commitment fee is
payable hereunder.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

 

2.8. Optional Termination or Reduction of Revolving Credit Commitments. (a) The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments. Any
such reduction shall be in an amount equal to $5,000,000, or a whole multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

(b) The Borrower shall pay a fee in connection with each reduction of the
Revolving Credit Commitments under this Section in an amount equal to the
percentage set forth below, if reduced during the twelve-month period beginning
on May 9 of the years indicated below, multiplied by the amount of such
reduction:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2003

   4.0 %

2004

   3.0 %

2005

   2.0 %

2006

   1.0 %

2007

   0.0 %

 

2.9. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, at the redemption prices (expressed as
percentages of the principal amount of the Loans) set forth below, if redeemed
during the twelve-month period beginning on May 9 of the years indicated below:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2003

   104 %

2004

   103 %

2005

   102 %

2006

   101 %

2007

   100 %

 

28



--------------------------------------------------------------------------------

; provided that, optional prepayments of Revolving Credit Loans without a
corresponding permanent reduction of the Revolving Credit Commitments may be
made at any time and from time to time without premium or penalty at a
redemption price equal to 100% of the Revolving Credit Loans to be prepaid prior
to the Conversion Date. The Borrower shall deliver irrevocable notice to the
Administrative Agent of any prepayment pursuant to this Section 2.9 at least
three Business Days prior thereto in the case of Eurodollar Loans and at least
one Business Day prior thereto in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.19.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are Base Rate Loans)
accrued interest to such date on the amount prepaid. Optional partial
prepayments of Term Loans and Revolving Credit Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

2.10. Mandatory Prepayments and Commitment Reductions. (a) If on any date the
Borrower or any of its Subsidiaries shall receive Net Cash Proceeds from any
Asset Sale, such Net Cash Proceeds shall be applied on or prior to the 30th day
after such date toward the prepayment of the Term Loans and the permanent
reduction of the Revolving Credit Commitments in accordance with Sections
2.10(e) and 2.16.

 

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect of such Recovery Event, such Net Cash Proceeds shall be
applied on or prior to the 30th day after such date toward the prepayment of the
Term Loans and the permanent reduction of the Revolving Credit Commitments in
accordance with Sections 2.10(e) and 2.16; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the reduction of
the Revolving Credit Commitments in accordance with Sections 2.10(e) and 2.16.

 

(c) If on any date, the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Disposition pursuant to Section 6.5(h) or (j), then, such
Net Cash Proceeds shall be applied, if such Net Cash Proceeds are received by
the Borrower or its Subsidiaries prior to the Conversion Date, on such date
toward the prepayment of the outstanding Revolving Credit Loans without a
corresponding reduction of the Revolving Credit Commitments in accordance with
Section 2.16; provided that, it is understood and agreed that if such Net Cash
Proceeds are received by the Borrower or its Subsidiaries after the Conversion
Date, the Borrower and its Subsidiaries shall not be required to prepay the
Loans.

 

(d) If any Capital Stock or Indebtedness shall be issued or incurred by the
Borrower or any of its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 6.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans and the permanent reduction of the Revolving Credit
Commitments as set forth in Sections 2.10(e) and 2.16.

 

29



--------------------------------------------------------------------------------

(e) Amounts required by this Section to be applied to the prepayment of the Term
Loans and the permanent reduction of the Revolving Credit Commitments shall be
applied first, to the prepayment of the Term Loans and, second, to reduce
permanently the Revolving Credit Commitments. Any such permanent reduction of
the Revolving Credit Commitments shall be accompanied by prepayment of the
Revolving Credit Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Credit Commitments
as so reduced. Each (x) prepayment of the Loans under this Section shall be at
the redemption prices set forth below and (except in the case of Revolving
Credit Loans that are Base Rate Loans) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid and (y) reduction of
Revolving Credit Commitments shall be at the redemption prices (expressed as
percentages of the principal amount of the Loans or Revolving Credit
Commitments, as the case may be) set forth below, if prepaid or reduced during
the twelve-month period beginning on May 9 of the years indicated below:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2003

   104 %

2004

   103 %

2005

   102 %

2006

   101 %

2007

   100 %

 

; provided that, it is understood and agreed that the redemption prices above
shall apply to mandatory prepayments of Revolving Credit Loans to the extent
required in connection with a reduction of the Revolving Credit Commitments
pursuant to this paragraph (e).

 

(f) (i) Notwithstanding anything to the contrary in Section 2.10(e) or 2.16,
with respect to the amount of any mandatory prepayment described in Section 2.10
that is allocated to the Term Loans of any Lender (such amounts, the “Prepayment
Amount”), the Borrower will, in lieu of applying such amount to the prepayment
of Term Loans as provided in paragraph (e) above, on the date specified in
Section 2.10 for such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing) requesting that the Administrative Agent
prepare and provide to each Term Loan Lender a notice (each, a “Prepayment
Option Notice”) as described below.

 

(ii) As promptly as practicable after receiving such notice from the Borrower,
the Administrative Agent will send to each Term Loan Lender a Prepayment Option
Notice, which shall be in the form of Exhibit J, and shall include an offer by
the Borrower to prepay on the date (each a “Mandatory Prepayment Date”) that is
ten Business Days after the date of the Prepayment Option Notice, the relevant
Term Loans of such Lender by an amount equal to the portion of the Prepayment
Amount indicated in such Lender’s Prepayment Option Notice as being applicable
to such Lender’s Term Loans.

 

30



--------------------------------------------------------------------------------

(iii) In the event that any of the Term Loan Lenders (each, a “Declining Term
Loan Lender”) is not willing to accept all or a portion of its Prepayment Amount
on the Mandatory Prepayment Date, such Declining Term Loan Lender shall notify
the Administrative Agent in writing of the portion of its Prepayment Amount that
it is not willing to accept no later than three Business Days after the date of
the Prepayment Option Notice, provided that, if a Term Loan Lender has not
notified the Administrative Agent of its intent to decline all or a portion of
its Prepayment Amount, such Lender shall be deemed to have accepted its entire
Prepayment Amount.

 

(iv) The Administrative Agent shall then promptly distribute to each Term Loan
Lender a revised Prepayment Option Notice including a pro rata portion of the
Prepayment Amount (the “Revised Prepayment Amount”) declined by the Declining
Term Loan Lenders. In the event that any Term Loan Lender does not wish to
accept all or a portion of the Revised Prepayment Amount, such Declining Term
Loan Lender shall notify the Administrative Agent in writing of the portion of
its Revised Prepayment Amount that it is not willing to accept no later than
three Business Days after the date of the revised Prepayment Option Notice,
provided that, if a Term Loan Lender has not notified the Administrative Agent
of its intent to decline all or a portion of its Revised Prepayment Amount, such
Lender shall be deemed to have accepted its entire Revised Prepayment Amount.

 

(v) In the event that any portion of the Prepayment Amount has been declined by
the Term Loan Lenders pursuant to clause (iv) above prior to the Conversion
Date, such amount shall be applied to the reduction of the Revolving Credit
Commitments in accordance with Section 2.10(g).

 

(vi) On the Mandatory Prepayment Date, (x) the Borrower shall pay to the
relevant Term Loan Lenders the aggregate amount necessary to prepay that portion
of the outstanding relevant Term Loans in respect of which such Lenders have
accepted prepayment as described above and (y) the Borrower shall be entitled to
retain the remaining portion of the Prepayment Amount not accepted by the
relevant Lenders or applied pursuant to Section 2.10(g) below.

 

(g) (i) Notwithstanding anything to the contrary in Section 2.10(e) or 2.16,
with respect to the amount of any mandatory prepayment described in Section 2.10
that is allocated to reduce the Revolving Credit Commitment of any Lender (such
amounts, the “Reduction Amount”), the Borrower will, in lieu of applying such
amount to the reduction of the Revolving Credit Commitments as provided in
paragraph (e) above, on the date specified in Section 2.10 for such reduction,
give the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Revolving
Credit Lender a notice (each, a “Reduction Option Notice”) as described below.

 

(ii) As promptly as practicable after receiving such notice from the Borrower,
the Administrative Agent will send to each Revolving Credit Lender a Reduction
Option Notice, which shall be in the form of Exhibit K, and shall include an
offer by the Borrower to reduce on the Mandatory Prepayment Date that is ten
Business Days after the date of the Reduction Option Notice, the relevant
Revolving Credit Commitment of such Lender by an amount equal to the portion of
the Reduction Amount indicated in such Lender’s Reduction Option Notice as being
applicable to such Lender’s Revolving Credit Commitment.

 

31



--------------------------------------------------------------------------------

(iii) In the event that any of the Revolving Credit Lenders (each, a “Declining
Revolving Credit Lender”) is not willing to accept all or a portion of its
Reduction Amount on the Mandatory Prepayment Date, such Declining Revolving
Credit Lender shall notify the Administrative Agent in writing of the portion of
its Reduction Amount that it is not willing to accept no later than three
Business Days after the date of the Reduction Option Notice, provided that, if a
Revolving Credit Lender has not notified the Administrative Agent of its intent
to decline all or a portion of its Reduction Amount, such Lender shall be deemed
to have accepted its entire Reduction Amount.

 

(iv) The Administrative Agent shall then promptly distribute to each Revolving
Credit Lender a revised Reduction Option Notice including a pro rata portion of
the Reduction Amount (the “Revised Reduction Amount”) declined by the Declining
Revolving Credit Lenders. In the event that any Revolving Credit Lender does not
wish to accept all or a portion of its Revised Reduction Amount, such Declining
Revolving Credit Lender shall notify the Administrative Agent in writing of the
portion of its Revised Reduction Amount that it is not willing to accept no
later than three Business Days after the date of the revised Reduction Option
Notice, provided that, if a Revolving Credit Lender has not notified the
Administrative Agent of its intent to decline all or a portion of its Revised
Reduction Amount, such Lender shall be deemed to have accepted its entire
Revised Reduction Amount.

 

(v) In the event that any Prepayment Amounts are declined by the Term Loan
Lenders pursuant to Section 2.10(f)(iv), the Administrative Agent shall then
promptly distribute a Reduction Option Notice with respect to such declined
Prepayment Amounts to each Revolving Credit Lender which notice shall constitute
an offer by the Borrower to reduce such Lender’s Revolving Credit Commitment by
the portion of the Prepayment Amount indicated in such Lender’s Reduction Option
Notice as being applicable to such Lender. In the event that any Revolving
Credit Lender is not willing to accept a reduction of its Revolving Credit
Commitment pursuant to this clause (v), it shall notify the Administrative Agent
in writing of the portion of the Prepayment Amount it is not willing to accept
no later than two Business Days after the date of the Reduction Option Notice
delivered pursuant to this clause (v).

 

(vi) On the Mandatory Prepayment Date, (x) the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by the amount of the Reduction
Amount and Prepayment Amount accepted by such Revolving Credit Lender pursuant
to this Section 2.10(g), (y) the Borrower shall pay to the relevant Revolving
Credit Lenders the aggregate amount necessary to prepay that portion of the
outstanding relevant Revolving Credit Loans in respect of which such Lenders
have accepted prepayment as described above in accordance with Section 2.10(e)
and (z) the Borrower shall be entitled to retain the remaining portion of the
Reduction Amount and Prepayment Amount not accepted by the relevant Lenders.

 

32



--------------------------------------------------------------------------------

2.11. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the final scheduled termination or maturity date of
such Facility; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.12. Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $2,500,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

 

2.13. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin plus the PIK Rate, provided that, subject to Section 2.13(e),
interest accruing and payable to each Lender based on the PIK Rate shall be
deemed to be a term loan (a “PIK Term Loan”) made by such Lender to the Borrower
on each Interest Payment Date pursuant to Section 2.2(b) in an amount equal to
the PIK Rate multiplied by the outstanding Eurodollar Loans of such Lender.

 

33



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin plus the PIK Rate, provided that, subject
to Section 2.13(e), interest accruing and payable to each Lender based on the
PIK Rate shall be deemed to be a PIK Term Loan made by such Lender to the
Borrower on each Interest Payment Date pursuant to Section 2.2(b) in an amount
equal to the PIK Rate multiplied by the outstanding Base Rate Loans of such
Lender.

 

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum that is equal to in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% and (ii) if all or a portion of any interest payable on any Loan or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Credit Facility plus 2%), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

(e) Upon the occurrence and during the continuation of an Event of Default,
interest payable on each Loan based on the PIK Rate after such occurrence and
during such continuation shall be payable in cash on each Interest Payment Date.

 

2.14. Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. Interest payable at the PIK Rate pursuant
to Section 2.13 shall, in all cases, be calculated on the basis of a 360-day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.13(a).

 

34



--------------------------------------------------------------------------------

2.15. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.16. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Loan Percentages or Revolving Credit
Percentages, as the case may be, of the relevant Lenders. Each payment (other
than prepayments) in respect of principal or interest in respect of the Loans,
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal and interest on the Term Loans shall be allocated among the Term Loan
Lenders pro rata based on the outstanding principal amounts of the Term Loans
then held by the Term Loan Lenders (except as otherwise provided in Section
2.10(e)), and shall be applied to the installments of the Term Loans pro rata
based on the remaining outstanding principal amounts of such installments.
Amounts prepaid on account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be allocated among
the Revolving Credit Lenders pro rata based on the outstanding principal amounts
of the Revolving Credit Loans then held by the Revolving Credit Lenders.

 

35



--------------------------------------------------------------------------------

(d) The application of any payment of Loans under any Facility (including
mandatory prepayments but excluding optional prepayments) shall be made, first,
to Base Rate Loans under such Facility and, second, to Eurodollar Loans under
such Facility. The application of optional prepayments shall be as directed by
the Borrower. Each payment of the Loans (except in the case of Revolving Credit
Loans that are Base Rate Loans) shall be accompanied by accrued interest to the
date of such payment on the amount paid.

 

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made

 

36



--------------------------------------------------------------------------------

available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

2.17. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.18 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date on which such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; and provided further that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such

 

37



--------------------------------------------------------------------------------

Lender such additional amount or amounts as will compensate such Lender for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date on which such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. If any Lender becomes entitled to claim any additional amounts pursuant
to this Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Revolving Credit Loans and all other amounts
payable hereunder.

 

2.18. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) or of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to Section 2.18(a).

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an

 

38



--------------------------------------------------------------------------------

original official receipt received by the Borrower showing payment thereof. If
the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section 2.18
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(d) Each Lender (or Transferee) that is not a U.S. Person as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8EC1, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest” a statement substantially in the form of Exhibit G and a Form W-8BEN,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

2.19. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of

 

39



--------------------------------------------------------------------------------

this Agreement or (c) the making of a prepayment or conversion of Eurodollar
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

2.20. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

 

2.21. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.17, 2.18(a) or 2.20.

 

2.22. Conversion of Revolving Credit Loans. (a) On the Conversion Date, an
amount equal to the Revolving Credit Loans outstanding on such date shall be
automatically converted into Term Loans (the “New Term Loans”) and the Revolving
Credit Commitments shall automatically terminate. Upon the conversion of the
Revolving Credit Loans into New Term Loans hereunder, such New Term Loans shall
constitute Term Loans for all purposes of this Agreement and each Revolving
Credit Lender shall automatically become a Term Loan Lender hereunder.

 

40



--------------------------------------------------------------------------------

(b) Nothwithstanding any notice previously delivered by the Borrower pursuant to
Section 2.22(b) of the Existing Credit Agreement, the Borrower may request that
the Conversion Date be extended by delivering to the Administrative Agent a
written notice (which notice must be received by the Administrative Agent at
least five Business Days prior to the Original Conversion Date) specifying the
date to which the Conversion Date shall be extended, which date shall be no
later than April 30, 2004.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1. Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Parent, Holdings, the Borrower and its consolidated Subsidiaries as at
June 30, 2003 (including the notes thereto) (the “Pro Forma Balance Sheet”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the issuance
of the New Senior Notes and the use of the proceeds thereof and (ii) the payment
of fees and expenses in connection with the foregoing. The Pro Forma Balance
Sheet has been prepared based on the best information available to the Borrower
as of the date of delivery thereof, and presents fairly in all material respects
on a pro forma basis the estimated financial position of the Parent, Holdings,
the Borrower and its consolidated Subsidiaries as at June 30, 2003, assuming
that the events specified in the preceding sentence had actually occurred at
such date.

 

(b) The re-audited and restated consolidated balance sheets of the Parent,
Holdings and its Subsidiaries as at December 31, 2001 and December 31, 2002 and
the related statements of income and of cash flows for the fiscal years ended on
such dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the consolidated financial
condition of the Parent, Holdings and its Subsidiaries as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The restated unaudited consolidated balance
sheet of the Parent, Holdings and its Subsidiaries and of the Borrower and its
Subsidiaries as at June 30, 2003, and the related unaudited consolidated
statements of income and cash flows for the six-month period ended on such date,
in each case reviewed by Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of the Parent, Holdings and its
Subsidiaries and of the Borrower and its Subsidiaries, as the case may be, as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the six-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Borrower and its Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from June 30, 2003 to and including the date hereof there has
been no Disposition by the Borrower of any material part of its business or
Property other than pursuant to the AAT Purchase Agreement.

 

41



--------------------------------------------------------------------------------

3.2. No Change. Since December 31, 2002 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

3.3. Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent the failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.4. Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect and (ii) the filings referred to in Section 3.19. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof (a) will not violate any Requirement of Law or any Contractual
Obligation of the Borrower or any of its Subsidiaries except (x) as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(y) for such Contractual Obligations pursuant to which the Administrative Agent
is required to execute and deliver a non-disturbance agreement and (b) will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

42



--------------------------------------------------------------------------------

3.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

 

3.7. No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

3.8. Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, a valid leasehold interest in, or an easement, license
or permit to occupy, all its real property, and good title to, a valid leasehold
interest in, or an easement, license or permit to occupy, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 6.3.

 

3.9. Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect.

 

3.10. Taxes. Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be) except for state
and local tax returns relating to taxes in an aggregate amount not exceeding
$500,000 at any one time; no tax Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

3.11. Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

 

43



--------------------------------------------------------------------------------

3.12. Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

3.13. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

 

3.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

 

3.15. Subsidiaries. (a) The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of the Borrower as of the Effective Date. Schedule 3.15 sets
forth as of the Effective Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.

 

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.

 

44



--------------------------------------------------------------------------------

3.16. Use of Proceeds. The proceeds of the Loans made on the Closing Date were
used to refinance the Original Credit Agreement. The proceeds of the Loans made
after the Closing Date shall be used to finance (i) the acquisition of Qualified
Tower Portfolios and construction of Towers permitted by Section 6.7(b), (ii) to
make Restricted Payments to Holdings permitted by Section 6.6 and (iii) other
working capital needs and general corporate purposes of the Borrower and its
Subsidiaries.

 

3.17. Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Environmental Loss:

 

(a) the Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

 

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or (iii)
impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

 

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened; and to the knowledge of the Borrower or any of its Subsidiaries,
there are no judicial, administrative, or arbitral proceedings under or relating
to any Environmental Law pending or threatened against any Person, other than
the Borrower or any of its Subsidiaries, that could reasonably be expected to
affect the Borrower or any of its Subsidiaries.

 

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or

 

45



--------------------------------------------------------------------------------

relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

 

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

3.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other written document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact actually known to any Loan Party that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

3.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, stock certificates
representing such Pledged Stock having been delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, financing statements in appropriate form having been filed
in the offices specified on Schedule 3.19(a) and such other filings as are
specified on Schedule 3 to the Guarantee and Collateral Agreement having been
duly completed, the Guarantee and Collateral Agreement constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.3).
Notwithstanding the foregoing, it is understood that fixture filings are not
being made in respect of Tower locations which are not Mortgaged Properties.

 

46



--------------------------------------------------------------------------------

(b) Each of the Mortgages executed and delivered prior to the Effective Date is,
and each of the Mortgages executed and delivered after the Effective Date will
be when so executed and delivered, effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof. Each such Mortgage filed in the appropriate recording office
constitutes, and to the extent not previously recorded when such Mortgages are
recorded in the appropriate recording office, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person.

 

3.20. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

 

3.21. Real Property Leases. The present and contemplated use of the real
property owned or leased by the Borrower or any of its Subsidiaries for the
operation of Towers is in compliance in all material respects with all
applicable zoning ordinances and regulations and other laws and regulations
where failure so to comply would result, or create reasonable risk of resulting,
in a Material Adverse Effect. Each lease pursuant to which the Borrower or any
of its Subsidiaries, as lessee, acquired rights in real property upon which any
Tower is situated is in full force and effect, the Borrower or such Subsidiary
has all rights of the lessee thereunder, there has been no default in the
performance of any of its terms or conditions by the Borrower or any such
Subsidiary nor (to the best of the Borrower’s knowledge) any other party
thereto, and no claims of default have been asserted with respect thereto where
such default would result, or create a reasonable risk of resulting, in a
Material Adverse Effect.

 

3.22. FCC and FAA Matters; State Regulatory Compliance. (a) The Borrower (i) has
duly and timely filed all material reports, registrations and other material
filings, if any, which are required to be filed by it or any of its Subsidiaries
under the Communications Act or any other applicable law, rule or regulation of
any Governmental Authority, including the FCC and the FAA, the non-filing of
which would not result, or be reasonably likely to result, in a Material Adverse
Effect and (ii) is in compliance with all such laws, rules, regulations and
ordinances, including those promulgated by the FCC and the FAA, to the extent
the non-compliance with which would result, or be reasonably likely to result,
in a Material Adverse Effect. All information provided by or on behalf of the
Borrower or any Affiliate in any material filing, if any, with the FCC and the
FAA relating to the business of the Borrower and its Subsidiaries was, to the
knowledge of such Person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable Requirements of Law.

 

(b) The Borrower and its Subsidiaries have all permits, certificates, licenses,
tariff approvals and other authorizations from all state and federal
Governmental Authorities

 

47



--------------------------------------------------------------------------------

required to conduct their current business except for such permits,
certificates, licenses, tariff approvals and other authorizations as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(c) The Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or complaint issued by or before
any state or federal Governmental Authority, or of any other proceedings of or
before any state or federal Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect.

 

3.23. “Build to Suit” Obligations. On the Effective Date, the Borrower and its
Subsidiaries do not have any “build to suit” obligations except for one Tower to
be built pursuant to a contract in existence on the date hereof.

 

3.24. Restructuring Documentation. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Restructuring
Documentation, including any amendments, supplements or modifications with
respect to any of the foregoing.

 

SECTION 4. CONDITIONS PRECEDENT

 

4.1. Conditions to Effectiveness. The occurrence of the Effective Date, and the
agreement of each Lender to extensions of credit requested to be made by it
hereunder, are subject to the satisfaction of the following conditions precedent
on or prior to December 31, 2003:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and each Lender under the Existing Credit Agreement and solely with respect to
Section 9.19, Holdings, or, in the case of any Lender under the Existing Credit
Agreement, a consent letter consenting to the execution of this Agreement, (ii)
the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Parent, Holdings, the Borrower and each Subsidiary
Guarantor and (iii) for the account of each relevant Lender that has requested a
Note, Notes conforming to the requirements hereof and executed and delivered by
a duly authorized officer of the Borrower.

 

(b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and (ii) the consolidated financial
statements of the Parent, Holdings and the Borrower described in Section 3.1

 

(c) Restructuring. The Administrative Agent shall have received satisfactory
evidence that the restructuring shall have been consummated pursuant to the
Restructuring Documentation.

 

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date or after giving effect to the Restructuring.

 

(e) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the discretion of the Administrative Agent,

 

48



--------------------------------------------------------------------------------

advisable in connection with the continuing operations of the Borrower and its
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect, except for such approvals as could not
reasonably be expected to have a Material Adverse Effect.

 

(f) Fees. (i) The Administrative Agent shall have received for the account of
each Lender, a consent fee equal to 0.375% of such Lender’s Aggregate Exposure
(as defined in the Existing Credit Agreement) on the Effective Date.

 

(ii) The Lenders, the Arranger and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Administrative Agent), on or before the Effective Date.

 

(g) Business Plan. The Lenders shall have received a reasonably satisfactory
business plan for fiscal years 2003-2007 and a reasonably satisfactory written
analysis of the business and prospects of the Borrower and its Subsidiaries for
the period from the Closing Date through fiscal year 2007.

 

(h) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrower are
located, and such search shall reveal no liens on any of the assets of the
Borrower or its Subsidiaries except for liens permitted by Section 6.3.

 

(i) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(j) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Akerman Senterfitt, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E-1. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

(k) Pledged Stock; Stock Power; Pledged Notes. The Administrative Agent shall
have received, to the extent not previously delivered, (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, including the Capital Stock of the Borrower, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note pledged
to the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

 

49



--------------------------------------------------------------------------------

(l) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement), to the extent not
previously delivered, required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

 

(m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5 below and Section 5.3 of
the Guarantee and Collateral Agreement with respect to the Borrower and its
Subsidiaries.

 

(n) Absence of Material Adverse Change. The Lenders shall be satisfied that
there shall not have been any disruption or material adverse change in the
markets in which the Borrower and its Subsidiaries operates that would have a
material adverse effect on the financial condition of the Parent, Holdings, the
Borrower and its Subsidiaries, individually or taken as a whole.

 

4.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date except for such
representations and warranties expressly stated to be made as of a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

 

5.1. Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

 

50



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated and unaudited
consolidating balance sheets of the Borrower and its consolidated Subsidiaries,
in each case as at the end of such year and the related audited consolidated and
unaudited consolidating statements of income and related audited consolidated
statements of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on, in the case of
such audited financial statements, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated and consolidating balance sheets of the
Borrower and its consolidated Subsidiaries, in each case as at the end of such
quarter, (ii) the related unaudited consolidated statements of income for such
quarter and the portion of the fiscal year through the end of such quarter,
(iii) the related unaudited consolidating statements of income for the portion
of the fiscal year through the end of such quarter and (iv) related unaudited
consolidated statements of cash flows for such quarter, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2. Certificates; Other Information. Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) or, in the case of clause
(g), to the relevant Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
in respect of the financial covenants contained in Section 6.1, except as
specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this

 

51



--------------------------------------------------------------------------------

Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, including a detailed report of (x)
Capital Expenditures made during such period specifying amounts for maintenance
and other types of Capital Expenditures, (y) Investments made pursuant to
Section 6.8(f) and (z) Restricted Payments made by the Borrower to Holdings and
a description of Holdings’ or the Parent’s use thereof, as applicable;

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, (x) a detailed model for the period
beginning with such fiscal year through and including 2007 in form and substance
reasonably satisfactory to the Administrative Agent (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect and (y) an annual tax analysis for such
fiscal year in form and substance reasonably satisfactory to the Administrative
Agent;

 

(d) not later than ten Business Days prior to any proposed acquisition of any
new Qualified Tower Portfolios (including real property sites for Towers),
written notice of such proposed acquisition if the proposed cost exceeds
$10,000,000 for any acquisition or series of related acquisitions and the
proposed cost and projected revenue thereof (whether or not the costs of such
acquisition are to be funded by the Borrower from its own sources or from the
proceeds of Revolving Credit Loans). Such notice shall specify a description and
the locations of the new towers (including towers owned by a Qualified Tower
Portfolio), the name and address of the owner or lessee, as appropriate, of the
real property on which they are located and a memorandum summarizing the results
of the due diligence review of such acquisition or series of related
acquisitions (including, without limitation, a discussion of the capacity and
contemplated use of such new towers) and such other documents or information
owned or within the control of the Borrower and its Subsidiaries as the Required
Lenders may reasonably require;

 

(e) on each of May 31, 2003, June 30, 2003, July 31, 2003 and within 60 days
after the end of each fiscal quarter thereafter, a certificate of a Responsible
Officer demonstrating that the Borrower is in compliance with the Mortgage
Requirement;

 

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower,
Holdings and the Parent may make to, or file with, the SEC; and

 

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

5.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

 

52



--------------------------------------------------------------------------------

5.4. Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 6.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.5. Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.

 

(b) Carry and maintain, at its own expense, at least the minimum insurance
coverage set forth in this Section 5.5. The Borrower shall also carry and
maintain any other insurance that the Administrative Agent may reasonably
require from time to time. All insurance carried pursuant to this Section 5.5
shall be placed with such insurers having a minimum A.M. Best rating of A:X, and
be in such form, with terms, conditions, limits and deductibles as shall be
acceptable to the Administrative Agent.

 

(i) All Risk Property Insurance. The Borrower shall maintain all risk property
insurance covering against physical loss or damage, including but not limited to
fire and extended coverage, collapse, flood and earth movement. Coverage shall
be written on a replacement cost basis and shall contain an agreed amount
endorsement reasonably satisfactory to the Administrative Agent waiving any
coinsurance penalty.

 

(ii) Business Interruption. As an extension of the insurance required under
Section 5.5(b)(i), the Borrower shall maintain business interruption insurance,
or such other similar coverage, covering extra expenses. Such insurance shall
contain an agreed amount endorsement waiving any coinsurance penalty. The
deductibles on this policy shall not be greater than 30 days.

 

(iii) Comprehensive General Liability Insurance. The Borrower shall maintain
comprehensive general liability insurance written on an occurrence basis with a
limit of not less than $1,000,000. Such coverage shall include, but not be
limited to, premises/operations, explosion, collapse, underground hazards,
contractual liability, independent contractors, products/completed operations,
property damage and personal injury liability. Such insurance shall not contain
an exclusion for punitive or exemplary damages where insurable by law.

 

(iv) Workers’ Compensation/Employer’s Liability. The Borrower shall maintain
workers’ compensation insurance in accordance with statutory provisions covering
accidental injury, illness or death of an employee of the Borrower while at work
or in the scope of his employment with the Borrower and employer’s liability in
an amount not less than $1,000,000.

 

53



--------------------------------------------------------------------------------

(v) Automobile Liability. The Borrower shall maintain Automobile Liability
insurance covering owned, non-owned, leased, hired or borrowed vehicles against
bodily injury or property damage. Such coverage shall have a limit of not less
than $1,000,000.

 

(vi) Excess/Umbrella Liability. The Borrower shall maintain excess or umbrella
liability insurance in an amount not less than $25,000,000 written on an
occurrence basis providing coverage limits excess of the insurance limits
required under Sections 5.5(b)(iii), (b)(iv) (with respect to employer’s
liability only), and (b)(v). Such insurance shall follow form the primary
insurances and drop down in case of exhaustion of underlying limits and/or
aggregates. Such insurance shall not contain an exclusion for punitive or
exemplary damages where insurable by law.

 

(c) Maintain or cause to be maintained on all of the Mortgaged Property located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, flood insurance in an amount
required by applicable law, but in no event less than the maximum limit of
coverage available under the National Flood Insurance Reform Act of 1994, as
amended (unless such flood insurance is unavailable based upon the nature of
improvements located on such Mortgaged Property).

 

(d) Ensure that each insurance policy carried and maintained in accordance with
this Section 5.5 is endorsed as follows:

 

(i) The Borrower or its Subsidiary, as applicable, shall be the named insured
and the Administrative Agent shall be additional insured and sole loss payee
with respect to policies described in Sections 5.5(b)(i) and (b)(ii). The
Borrower or its Subsidiary, as applicable, shall be the named insured and the
Administrative Agent shall be additional insured with respect to policies
described in Sections 5.5(b)(iii), (b)(iv) (to the extent allowed by law),
(b)(v), and (b)(vi). It shall be understood that any obligation imposed upon the
Borrower or any of its Subsidiaries including but not limited to the obligation
to pay premiums, shall be the sole obligation of the Borrower or such Subsidiary
and not that of the Administrative Agent;

 

(ii) with respect to the property policies described in Sections 5.5(b)(i) and
(b)(ii), the interests of the Administrative Agent shall not be invalidated by
any action or inaction of the Borrower or any of its Subsidiaries, or any other
person, and shall insure the Administrative Agent regardless of any breach or
violation by the Borrower or any of its Subsidiaries or any other person, of any
warranties, declarations or conditions of such policies;

 

(iii) inasmuch as the liability policies are written to cover more than one
insured, all terms conditions, insuring agreements and endorsements, with the
exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured;

 

54



--------------------------------------------------------------------------------

(iv) the insurers thereunder shall waive all rights of subrogation against the
Administrative Agent any right of setoff or counterclaim and any other right to
deduction, whether by attachment or otherwise;

 

(v) such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of the Administrative Agent with respect to
their interests as such in the Equipment; and

 

(vi) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any changes are initiated by the Borrower or any of
its Subsidiaries or carrier which affect the interests of the Administrative
Agent, such cancellation or change shall not be effective as to the
Administrative Agent until 30 days, except for non-payment of premium which
shall be ten days, after receipt by the Administrative Agent of written notice
sent by registered mail from such insurer.

 

(e) At each policy renewal, but not less than annually, provide to the
Administrative Agent approved certification from each insurer or by an
authorized representative of each insurer. Such certification shall identify the
underwriters, the type of insurance, the limits, deductibles, and term thereof
and shall specifically list the special provisions delineated in Section 5.5(d)
above for such insurance required for this Section 5.5.

 

(f) (i) Pay as they become due all premiums for such insurance, and (ii) not
later than 15 days prior to the expiration of each policy to be furnished
pursuant to the provisions of this Section, deliver an opinion from the
Borrower’s independent insurance broker, acceptable to the Administrative Agent,
stating that all premiums then due have been paid and that, in the opinion of
such broker, the insurance then maintained by the Borrower is in accordance with
this section. Furthermore, upon its first knowledge, such broker shall advise
the Administrative Agent promptly in writing of any default in the payment of
any premiums or any other act or omission, on the part of any person, which
might invalidate or render unenforceable, in whole or in part, any insurance
provided by the Borrower hereunder.

 

(g) Promptly comply with and conform to (i) all provisions of each such
insurance policy, and (ii) all requirements of the insurers applicable to the
Borrower and its Subsidiaries or to any of the Mortgaged Property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property. The Borrower and its Subsidiaries shall
not use or permit the use of the Mortgaged Property in any manner which would
permit any insurer to cancel any insurance policy or void coverage required to
be maintained by this Section.

 

(h) If (x) the Mortgaged Property, or any part thereof, shall be destroyed or
damaged and the cost to repair and restore such destruction or damage shall
exceed $25,000 in the Borrower’s commercially reasonable judgment or (y) any
Tower shall be substantially destroyed, give immediate notice thereof to the
Administrative Agent. All insurance proceeds shall be paid to the Administrative
Agent to be applied to prepay the Loans pursuant to Section 2.10(a).

 

55



--------------------------------------------------------------------------------

(i) At the option of the Borrower, maintain insurance required under this
Section 5.5 by means of one or more blanket insurance policies; provided,
however, that (A) any such policy shall specify, or the Borrower shall furnish
to the Administrative Agent a written statement from the insurer so specifying,
the maximum amount of the total insurance afforded by such blanket policy that
is allocated to the Mortgaged Property and any sublimits in such blanket policy
applicable to the Mortgaged Property, (B) each such blanket policy shall include
an endorsement providing that, in the event of a loss resulting from an insured
peril, insurance proceeds shall be allocated to the Mortgaged Property in an
amount equal to the coverages required to be maintained by the Borrower as
provided above and (C) the protection afforded under any such blanket policy
shall be no less than that which would have been afforded under a separate
policy or policies relating only to the Mortgaged Property.

 

(j) Make available to the Administrative Agent, upon reasonable advance notice,
the insurance policies carried and maintained with respect to the obligations of
the Borrower and its Subsidiaries under this Section 5.5. Upon request, the
Borrower shall furnish the Administrative Agent with copies of all insurance
policies, binders, and cover notes or other evidence of such insurance.
Notwithstanding anything to the contrary herein, no provision of this Section
5.5 or any provision of this Agreement shall impose on the Administrative Agent
any duty or obligation to verify the existence or adequacy of the insurance
coverage maintained by the Borrower. The Administrative Agent, at its sole
option, may obtain such insurance if not provided by the Borrower and in such
event, the Borrower shall reimburse the Administrative Agent upon demand for the
cost thereof together with interest.

 

5.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired (such visits and inspections to
be coordinated by the Lenders to the extent reasonably practicable) and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that if no Default or Event of Default has occurred, such visits shall be
limited to once per fiscal quarter and such discussions shall be limited to once
per week.

 

5.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries beyond any period of grace provided in such
Contractual Obligation or (ii) litigation, investigation or proceeding which may
exist at any time between the Borrower or any of its Subsidiaries and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

56



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $5,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought (other than
injunctive relief related to a land development approval for a Tower);

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

(e) the following events, as soon as possible and in any event within ten days
after the Borrower knows or has reason to know thereof: (i) any development,
event, or condition that, individually or in the aggregate with other related
developments, events or conditions, could reasonably be expected to result in
the Borrower and its Subsidiaries sustaining a Material Environmental Loss; (ii)
any notice that any governmental authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower or any of its Subsidiaries;
and (iii) any Governmental Authority has identified the Borrower or any of its
Subsidiaries as a potentially responsible party under any Environmental Law for
the cleanup of Materials of Environmental Concern at any location, whether or
not owned, leased or operated by the Borrower or its Subsidiaries; and

 

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

5.8. Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain any and all
Environmental Permits required for any of their current or intended operations
or for any property owned, leased or otherwise operated by any of them, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
the SBA Environmental Analysis Policy and promptly comply with all orders and
directives of all Governmental Authorities regarding Environmental Laws.

 

57



--------------------------------------------------------------------------------

(c) Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other Person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could reasonably be expected
to result in a material liability to, or materially affect any real property
owned or operated by, the Borrower or any of its Subsidiaries.

 

5.9. Additional Collateral, etc. (a) With respect to any personal Property
acquired after the Closing Date by the Borrower or any of its Subsidiaries
(other than (x) any Property described in paragraph (b) or paragraph (c) of this
Section, (y) any Property subject to a Lien expressly permitted by Section
6.3(g) and (z) Property acquired by an Excluded Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a security interest in
such Property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such Property, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

 

(b) With respect to any fee or leasehold interest in any real property or
fixtures constituting or consisting of Tower sites or Towers acquired or built
after the Closing Date by the Borrower or any of its Subsidiaries (i) promptly
execute and deliver a first priority Mortgage, substantially in the form of
Exhibit H-1, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, if and to the extent required in order to
cause the Mortgage Requirement to continue to be satisfied, (ii) if requested by
the Administrative Agent, provide the Lenders with any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
or (iv) with respect to any fee interest, a copy of the deed through which such
parcel was acquired or, with respect to any leasehold interest, a copy of the
lease through which such leasehold was acquired, together with evidence that
such lease, or a memorandum of lease with respect thereto, has been recorded
prior to such Mortgage, if required by the laws of the relevant state in order
to obtain a leasehold mortgage of record in respect of such leasehold.

 

(c) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Closing Date by the Borrower or any of its Subsidiaries (other than any such
real property on which a Tower or a Tower site is located or which is owned by
an Excluded Foreign Subsidiary or subject to a Lien expressly permitted by
Section 6.3(g)), promptly (i) execute and deliver a first priority Mortgage
substantially in the form of Exhibit H-2 in favor of the Administrative Agent,
for the benefit of

 

58



--------------------------------------------------------------------------------

the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, (iii) cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(e) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Subsidiaries, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

5.10. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

 

5.11. Maintenance of Separate Existence. Do all things necessary to continue to
be readily distinguishable from the Parent and Holdings and maintain its
existence separate and apart from that of the Parent and Holdings including,
without limitation:

 

(a) practicing and adhering to organizational formalities, such as maintaining
appropriate books and records;

 

(b) observing all organizational formalities in connection with all dealings
between itself, the Parent and Holdings;

 

(c) observing all procedures required by its organizational documents and the
laws of the state of its organization;

 

(d) acting solely in its name and through its duly authorized officers or agents
in the conduct of its businesses;

 

(e) maintaining office space separate and apart from that of the Parent and
Holdings (even if such office space is subleased from or is on or near premises
occupied by the Parent and Holdings);

 

(f) maintaining at least one director who is not and never was (x) a
stockholder, member, partner, director, officer, employee, Affiliate, associate,
creditor or independent contractor of the Parent, Holdings or any of their
respective associates, or (y) any person owning directly or beneficially any
outstanding shares of common stock of the Parent, Holdings or any of their
respective Affiliates, or a stockholder, director, officer, employee, Affiliate,
associate, creditor or independent contractor of such beneficial owner or any of
such beneficial owner’s Affiliates or associates, or (z) a member of the
immediate family of any person described above;

 

60



--------------------------------------------------------------------------------

(g) maintaining its deposit and other bank accounts and all of its assets
separate from those of the Parent and Holdings;

 

(h) maintaining its financial records separate and apart from those of the
Parent and Holdings;

 

(i) not suggesting in any way, within its financial statements, that its assets
are available to pay the claims of creditors of the Parent or Holdings;

 

(j) owning or leasing (including through shared arrangements with Affiliates)
all office furniture and equipment necessary to operate its business;

 

(k) ensuring that the responsible officers of each of the Borrower and its
Subsidiaries duly authorized in accordance with its organizational documents,
duly authorize all of its actions;

 

(l) ensuring the receipt of proper authorization, when necessary, in accordance
with the terms of the its organizational documents for its actions;

 

(m) not (A) having or incurring any Indebtedness to the Parent or Holdings
(except for any such Indebtedness which is (i) unsecured, (ii) subordinated to
the Obligations such that (x) no portion of the principal of such Indebtedness
shall be required to be paid, whether by stated maturity, mandatory or scheduled
prepayment or redemption or otherwise, prior to the date which is 91 days after
the Maturity Date, and (y) no portion of interest of such Indebtedness may be
paid after the occurrence of, and during the continuation of, a Default or an
Event of Default and (iii) the documents and instruments pursuant to which such
Indebtedness shall be issued or outstanding shall contain (x) no financial
covenants or cross-default provisions and (y) no provisions limiting amendments
to, or consents, waivers or other modifications with respect to, this Agreement
or any other Loan Document); (B) guaranteeing or otherwise becoming liable for
any obligations of the Parent or Holdings; (C) having obligations guaranteed by
the Parent or Holdings; (D) acquiring any obligations or securities of, or
making any loans or advances to, the Parent or Holdings; (E) holding itself out
as responsible for debts of the Parent or Holdings or for decisions or actions
with respect to the affairs of Holdings; (F) operating or purporting to operate
as an integrated, single economic unit with respect to the Parent or Holdings;
(G) seeking to obtain credit or incur any obligation to any third party based
upon the assets of the Parent or Holdings; and (H) inducing any such third party
to reasonably rely on the creditworthiness of the Parent or Holdings;

 

(n) having separate stationery from the Parent and Holdings;

 

(o) allocating, on an arm’s length basis, all shared corporate operating
services, leases and expenses, including, without limitation, those associated
with the services of shared executive officers, employees, consultants and
agents, shared computer and other office equipment and software and shared
telephone numbers; and otherwise refraining from engaging in any transaction
with any of the Parent or Holdings unless such transaction is (x) on terms and
conditions no less favorable to the Borrower or any

 

61



--------------------------------------------------------------------------------

of its Subsidiaries than transactions consummated on an arms-length basis with
unaffiliated Persons and (y) only with the prior approval and authorization in
accordance with the Borrower’s or such Subsidiary’s, as the case may be,
organizational documents, including at least one of the independent directors;

 

(p) refraining from filing or otherwise initiating or supporting the filing of a
motion in any bankruptcy or other insolvency proceeding involving the Parent or
Holdings to substantively consolidate the Parent or Holdings with such Borrower
or any of its Subsidiaries;

 

(q) remaining Solvent;

 

(r) conducting all of its business (whether written or oral) solely in its own
name so as not to mislead others as to the identity of each of the Parent,
Holdings, the Borrower and any Affiliates of the Parent, Holdings or the
Borrower; and

 

(s) maintaining a record with respect to any asset purchased from the Parent or
Holdings, including bills of sale (or any similar instrument of assignment) and,
if appropriate, filings under the Uniform Commercial Code.

 

5.12. Mortgages. With respect to any Tower or Tower site which is not covered by
a Mortgage pursuant to Section 4.1(a)(iii), to the extent required to remain in
compliance with the Mortgage Requirement, execute and deliver to the
Administrative Agent, in accordance with the procedures set forth in Annex A,
Mortgages in respect of any such properties and deliver to the Administrative
Agent such other documentation specified in Annex A, including an opinion of
local counsel in the state in which such Tower or Tower site is located covering
such matters as the Administrative Agent may reasonably require. In addition to
the documents specified in Annex A, the Borrower shall provide such other
documentation as the Administrative Agent may from time to time reasonably
request relating to the Mortgaged Properties and the Mortgages.

 

5.13. Post-Closing Requirements. With respect to the Mortgage for each Mortgaged
Property in effect on the Effective Date, the Administrative Agent shall have
received on or prior to the date that is 30 days after the Effective Date,
either (i) an executed legal opinion of local counsel, substantially in the form
of Exhibit E-2, in the state in which the related Mortgaged Property is located,
opining that (x) an amendment to such Mortgage is not necessary under the law of
the jurisdiction where such Mortgage has been recorded to reflect and give
effect to the Restructuring and this Agreement, (y) such Mortgage continues to
constitute a legal, valid and enforceable Lien on the related Mortgaged
Properties described therein and (z) such Mortgage is a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the related Mortgaged Properties and the proceeds thereof or (ii) an executed
mortgage amendment, in form and substance reasonably satisfactory to the
Administrative Agent, amending the description of the Borrower and the Credit
Agreement (as each such term is defined in such Mortgage) to reflect the
Restructuring and this Agreement.

 

62



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 

6.1. Financial Condition Covenants.

 

(a) Consolidated Total Debt to Annualized Cash EBITDA Ratio. Permit the ratio of
(i) Consolidated Total Debt on any date during any period set forth below to
(ii) Annualized Cash EBITDA for the fiscal quarter most recently ended on or
prior to such date to exceed the ratio set forth below opposite such period:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

 

Closing Date to December 31, 2004

   2.90 x

January 1, 2005 and thereafter

   2.50 x

 

(b) Consolidated Cash EBITDA to Consolidated Cash Interest Expense Ratio. Permit
the ratio of (i) Consolidated Cash EBITDA for any fiscal quarter of the Borrower
to (ii) Consolidated Cash Interest Expense accrued by the Borrower and its
Subsidiaries (and by Holdings and its Subsidiaries, for any period between the
Closing Date and the Effective Date) during such quarter to be less than 4.00 to
1.00.

 

(c) Annualized Cash EBITDA to Pro Forma Debt Service Ratio. Permit the ratio of
(i) Annualized Cash EBITDA for any fiscal quarter of the Borrower to (ii) Pro
Forma Debt Service for such fiscal quarter to be less than 1.10 to 1.00.

 

(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any fiscal quarter of the Borrower to be less than
1.50 to 1.00.

 

(e) Consolidated Total Debt per Tower. Permit on any date the quotient of (i)
Consolidated Total Debt on such date divided by (ii) the number of Qualified
Towers owned by the Borrower and its Subsidiaries (and, for any date between the
Closing Date and the Effective Date, Holdings and its Subsidiaries) on such
date, to exceed $75,000.

 

6.2. Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness of the Borrower to any Subsidiary Guarantor and of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;

 

(c) Indebtedness of the Borrower or any Subsidiary (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
6.3(g) in an aggregate principal amount not to exceed $3,000,000 at any one time
outstanding;

 

63



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

 

(e) Guarantee Obligations made in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

 

(f) unsecured Indebtedness owing to sellers of Qualified Tower Portfolios and
constituting a portion of the consideration for the acquisition of such
Qualified Tower Portfolios by the Borrower or a Subsidiary Guarantor, so long as
(x) such Indebtedness (excluding any deferred purchase consideration which is
contingent and existing on the Closing Date) is subordinated to the Obligations
on substantially the terms of Schedule 6.2(f), (y) the aggregate principal
amount of all Indebtedness under this Section 6.2(f) at any one time outstanding
shall not exceed $15,000,000 (including any deferred purchase consideration
which is contingent) and (z) the aggregate amount of all deferred purchase
consideration which is contingent under this Section 6.2(f) at any one time
outstanding shall not exceed $10,000,000; and

 

(g) Indebtedness owed to credit card companies which are used to pay operating
expenses associated with Towers and the Services Business and letters of credit
to secure such Indebtedness in an aggregate amount not exceeding $500,000 at any
one time outstanding.

 

6.3. Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, and deposits to secure obligations under contracts
to purchase towers or other related assets;

 

64



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional Property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.2(c) to finance the acquisition of fixed or capital
assets, provided that (1) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness and (3) the amount of Indebtedness secured thereby is not
increased;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased (including landlord’s Liens on any property
placed on the property subject to such lease);

 

(j) Liens created in favor of AAT Communications Corp. on the AAT Indemnity
Escrow Account pursuant to the AAT Purchase Agreement and the AAT Indemnity
Escrow Agreement; and

 

(k) Liens on cash deposits not exceeding an aggregate amount equal to $500,000
to secure Indebtedness permitted by Section 6.2(g).

 

6.4. Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation);

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor;
and

 

(c) any Subsidiary of the Borrower may be dissolved upon transfer of all of such
Subsidiary’s assets to a Subsidiary Guarantor or the Borrower.

 

65



--------------------------------------------------------------------------------

6.5. Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition in the ordinary course of business of obsolete or worn out
property, or surplus real property not needed in the Borrower’s business;

 

(b) the sale of inventory in the ordinary course of business (including, without
limitation, the leasing of space on Towers) and the sale of accounts receivable
in the ordinary course of business which, in the reasonable discretion of the
Borrower, should be sold to a collection agency not to exceed $1,000,000 in the
aggregate for any fiscal year of the Borrower;

 

(c) Dispositions permitted by Section 6.4(b) and Dispositions of Cash
Equivalents;

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

 

(e) the Disposition of other assets having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower;

 

(f) the Disposition of Towers in exchange for towers with Total Tower Revenue at
least equal in amount to the revenue of such Disposed Towers;

 

(g) any Asset Sale or Recovery Event, provided, (x) in each case, that the
requirements of Section 2.10(a) or 2.10(b),as applicable, are complied with in
connection therewith and (y) in the case of any Asset Sale, at least 90% of the
consideration payable for such Asset Sale is paid in cash on the date of such
Disposition;

 

(h) Dispositions of (i) non-Qualified Towers, (ii) work-in-progress related to
cancelled sites, (iii) assets related to the Services Business, provided that,
in each case, requirements of Section 2.10(c) are complied with;

 

(i) the Disposition of Towers or Tower sites by the Borrower or any of its
Subsidiaries to a Subsidiary Guarantor; provided that, after giving effect to
any Disposition to a Subsidiary Guarantor, such Towers and Tower sites are
subject to a Mortgage pursuant to Section 5.9(b); and

 

(j) Dispositions of Towers or Tower sites (and any related assets) described on
Schedule 6.5(j) pursuant to the AAT Purchase Agreement, provided that, the Net
Cash Proceeds of such Dispositions shall be used to repay Revolving Credit Loans
pursuant to Section 2.10(c); provided that, it is understood and agreed that if
such Net Cash Proceeds are received by the Borrower or its Subsidiaries after
the Conversion Date, the Borrower and its Subsidiaries shall not be required to
prepay the Loans.

 

66



--------------------------------------------------------------------------------

6.6. Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that so long as no Default or Event of Default exists
immediately before and after giving effect thereto:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

 

(b) the Borrower may make Restricted Payments to Holdings, which will pay a
dividend to the Parent, to enable the Parent to pay mandatory cash interest on
the Senior Discount Notes and the Senior Notes and, after the date that is three
years and six months after the issuance date of the New Senior Notes, the New
Senior Notes, in accordance with their respective terms; and

 

(c) the Borrower may pay dividends to Holdings, (i) to permit Holdings to either
to pay corporate overhead expenses incurred in the ordinary course of business
or to pay a dividend to the Parent to pay such expenses in an aggregate amount
not to exceed $5,000,000 in any fiscal year, (ii) in an amount equal to the
lesser of (A) the amount of the Parent’s and Holding’s actual cash tax liability
and (B) the amount of taxes which are attributable to the Borrower and its
Subsidiaries as part of the consolidated group that includes the Parent and
Holdings, (iii) in an aggregate amount not to exceed $1,000,000 to permit the
Parent to redeem the Preferred Stock Purchase Rights in accordance with their
terms and to make payments in lieu of issuing fractional shares of Capital Stock
of the Parent in connection with the exercise of the Preferred Stock Purchase
Rights and (iv) in an amount not exceeding the Applicable Amount for the purpose
of repurchasing Senior Discount Notes or Senior Notes; provided that, in each
case, no Event of Default shall have occurred and be continuing on the date of
such dividend or after giving effect to such dividend.

 

6.7. Limitation on Capital Expenditures.

 

Make or commit to make any cash Capital Expenditure, except

 

(a) maintenance Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business (other than any amounts used to build Towers or
acquire Qualified Tower Portfolios) not exceeding $10,000,000 (x) during the
period from the Closing Date through December 31, 2003 and (y) during each
fiscal year of the Borrower thereafter;

 

67



--------------------------------------------------------------------------------

(b) cash Capital Expenditures in connection with the construction of, or “works
in process” with respect to, no more than 50 Towers in the aggregate at any one
time (including any arrangements in effect on the Closing Date and Towers
acquired pursuant to Section 6.8(f)); and

 

(c) Capital Expenditures (other than Capital Expenditures pursuant to Section
6.7(a) and 6.7(b)) made to acquire Qualified Tower Portfolios.

 

6.8. Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) Investments in Cash Equivalents;

 

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.2(b) and (e);

 

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses and excluding advances made to
employees in the form of federal income tax withholding payments paid by the
Borrower or any of its Subsidiaries) in an aggregate amount for the Borrower and
Subsidiaries of the Borrower not to exceed $250,000 at any one time outstanding;

 

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor; and

 

(f) Investments by the Borrower or any of its Subsidiaries in Qualified Tower
Portfolios (provided, that in each case, such Qualified Tower Portfolio becomes
a Subsidiary Guarantor and the Mortgage Requirement is satisfied, as
applicable).

 

6.9. Limitation on Modifications of Certain Documents. (a) Amend its certificate
of incorporation in any manner determined by the Administrative Agent to be
adverse to the Lenders.

 

(b) (i) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the indemnities and licenses furnished to
the Borrower or any of its Subsidiaries pursuant to the AAT Purchase Agreement
such that after giving effect thereto such indemnities or licenses shall be
materially less favorable to the interests of the Loan Parties or the Lenders
with respect thereto or (ii) otherwise amend, supplement or otherwise modify the
terms and conditions of the AAT Purchase Agreement or any such other documents
except for any such amendment, supplement or modification that could not
reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

6.10. Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 

6.11. Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary, except to the extent permitted
by Section 6.2(c) or Section 6.5(g) and the transaction relating to Wildwood,
Sumter County, Florida.

 

6.12. Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) any provisions of the AAT Purchase Agreement or
related documents which prohibit the Seller Subsidiaries from creating,
incurring or suffering to exist any Lien upon any Towers, Tower sites or related
assets (including revenues) which are subject to the AAT Purchase Agreement.

 

6.13. Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any restrictions
with respect to a Seller Subsidiary imposed pursuant to the AAT Purchase
Agreement and any related agreements.

 

6.14. Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

69



--------------------------------------------------------------------------------

6.15. Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

 

6.16. Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31.

 

6.17. Mortgage Requirement. Fail to maintain at any time first priority
Mortgages sufficient to satisfy to the Mortgage Requirement following the
delivery of a certificate pursuant to Section 5.2(e) of the Existing Credit
Agreement or of this Agreement, as applicable.

 

6.18. Limitation on Non-Qualified Towers. Own or lease at any one time, more
than 50 Towers which are non-Qualified Towers, other than any non-Qualified
Towers in existence on the Closing Date, provided that, solely for the purpose
of determining compliance with this Section 6.18, any Tower acquired or built by
the Borrower or any of its Subsidiaries shall be deemed to be a “Qualified
Tower” (a) for the three fiscal quarters following such date of acquisition or
completion of construction if, (i) with respect to acquired Towers, on the date
of acquisition such Tower had at least one tenant and positive cash flow for the
most recent full fiscal quarter of the seller ended on or prior to such date of
acquisition or (ii) with respect to built Towers, on the date construction of
such Tower is completed, such Tower had at least one tenant and positive cash
flow for each fiscal quarter ended after such date construction is completed and
(b) thereafter, if such Tower is a Qualified Tower notwithstanding any
subsequent failure to comply on a continuous basis with the definition of
“Qualified Tower.”

 

SECTION 7. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a), Section 5.9, Section 5.10 or Section 6 of this
Agreement or Section 5 of the Guarantee and Collateral Agreement or (ii) any
Loan Party shall default in the observance or performance of any covenant or
agreement contained in any Mortgage and such default, together with any other
such default under any other

 

70



--------------------------------------------------------------------------------

Mortgage or Mortgages, shall have continued unremedied beyond any applicable
notice and cure periods that may be provided for therein and the aggregate book
value of the Mortgaged Property or Mortgaged Properties encumbered by such
Mortgage or Mortgages exceeds $5,000,000; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) and in each case, such
default shall continue unremedied for a period of 30 days; or

 

(e) The Parent, Holdings, the Borrower or any of its Subsidiaries shall (i)
default in making any payment of any principal of any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $1,000,000; or

 

(f) (i) The Parent, Holdings, the Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Parent, Holdings, the Borrower or any of its Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Parent, Holdings, the Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Parent, Holdings, the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that

 

71



--------------------------------------------------------------------------------

shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Parent, Holdings, the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Parent, Holdings, the
Borrower or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

(g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $5,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than Steven Bernstein, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 20% of the

 

72



--------------------------------------------------------------------------------

economic or voting interests of outstanding common stock of the Parent; (ii) the
Parent shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of Holdings free and clear of
all Liens (except Liens created by the Guarantee and Collateral Agreement);
(iii) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Borrower free
and clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement); or (iv) a “Change of Control” as defined in the Master Lease
Agreement, dated as of October 30, 1998, by and among SBA Towers, Inc., SBA
Sites, Inc. and BellSouth Personal Communications, Inc. shall occur or be
reasonably likely to occur; or

 

(l) The Parent and its consolidated subsidiaries incur a federal tax liability
resulting from the cancellation of the Parent’s Indebtedness;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
(B) if such event is an Event of Default specified in paragraph (l) above, the
Required Initial Lenders may by notice to the to the Borrower take either or
both of the following actions: (i) declare the Revolving Credit Commitments to
be terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate and (ii) declare the Loans hereunder (with accrued
interest thereon) and all other amounts owning under this Agreement and the
other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (C) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Majority Facility Lenders with respect to the Revolving Credit
Facility, the Administrative Agent may, or upon the request of the Majority
Facility Lenders with respect to the Revolving Credit Facility, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

8.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary

 

73



--------------------------------------------------------------------------------

relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

8.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents,
attorneys-in-fact or service providers and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact service providers selected by it with reasonable care.

 

8.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, service providers or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

8.4. Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

74



--------------------------------------------------------------------------------

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

8.6. Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

8.7. Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities,

 

75



--------------------------------------------------------------------------------

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 8.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

8.8. The Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent was not an agent. With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

8.9. Successor Agent. The Administrative Agent may resign as Administrative
Agent upon ten days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 7(a) or Section 7(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as agent, the provisions of this Section 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

8.10. Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Subsidiaries that is the subject of a
Disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 9.1.

 

76



--------------------------------------------------------------------------------

8.11. The Arranger. The Arranger, in its capacity as such, shall have no duties
or responsibilities, and shall incur no liability, under this Agreement and the
other Loan Documents.

 

SECTION 9. MISCELLANEOUS

 

9.1. Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final Conversion Date of any Revolving Credit Loan (except as provided in
Section 2.22(b)), extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby; (ii) amend,
modify or supplement Section 6.2 to permit the Borrower or any of its
Subsidiaries to incur Indebtedness on a pari passu or senior basis with the
Facilities without the consent of Lenders holding at least 75% of the Aggregate
Facility Amount; (iii) amend, modify or waive any provision of this Section or
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement, in each case without the consent of all Lenders; (iv)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the consent of all Lenders under such
Facility; (v) amend, modify or waive any provision of Section 2.16 without the
consent of each Lender directly affected thereby; or (vi) amend, modify or waive
any provision of Section 8 without the consent of the Administrative Agent and,
provided further, that (x) Disqualified Lenders shall not be permitted to
participate in any consent to a waiver, amendment, supplement or modification to
provisions of this Agreement or any other Loan Document and (y) the aggregate
unpaid principal amount of the Term Loans then outstanding of such Disqualified
Lenders and the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding of such Disqualified Lenders shall not be
included in the determination of Lenders required to approve any such waiver,
amendment, supplement or modification. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of

 

77



--------------------------------------------------------------------------------

any waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.

 

9.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:

  

SBA Senior Finance, Inc.

    

5900 Broken Sound Parkway NW

    

Boca Raton, Florida 33487

    

Attention: Jeffrey A. Stoops

    

Telecopy: (561) 997-0343

    

Telephone: (561) 995-7670

The Administrative Agent:

  

General Electric Capital Corporation

    

c/o GE Structured Finance, Inc.

    

60 Wall Street

    

Mail Stop NYC 60-1701

    

New York, NY 10005

    

Attention: Mabel Chui

    

Telecopy: 212-797-0406

    

Telephone: 212-250-1911

    

Email: mabel.chui@db.com

        with a copy to:

  

General Electric Capital Corporation

    

c/o GE Structured Finance, Inc.

    

120 Long Ridge Road

    

Mail Stop 3C-94

    

Stamford, CT 06927

    

Attention: Brian Jack

    

Telecopy: 203-602-9450

    

Telephone: 203-357-6859

    

Email: brian.jack@ge.com

 

78



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

 

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

9.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Arranger for all their reasonable out-of-pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent (including expenses incurred by such counsel in connection
with a review and confirmation of the Mortgage Requirement) and the charges of
Intralinks, (b) to pay or reimburse each Lender and the Administrative Agent for
all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Administrative Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower, any of its Subsidiaries or any property at any time
owned, leased, or in any way used by the Borrower, any Subsidiary or any other
entity for which the Borrower or

 

79



--------------------------------------------------------------------------------

any of its Subsidiaries is alleged to be responsible, and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted to Pam Kline
(Telephone No. (561) 995-7670) (Fax No. (561) 989-2940), at the address of the
Borrower set forth in Section 9.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section shall survive repayment of the Loans and
all other amounts payable hereunder.

 

9.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (other than any Disqualified Entity) (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, release all or substantially all of the Collateral
or the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, or postpone the date of the final maturity of the Loans,
in each case to the extent subject to such participation. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each

 

80



--------------------------------------------------------------------------------

Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.7(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.17, 2.18 and 2.19 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.18, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

 

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign with, the consent of the Administrative Agent and, in case of an
assignment to any Disqualified Party, the consent of the Borrower, to a bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D, executed by such Assignee
and such Assignor (and, where the consent of the Borrower or the Administrative
Agent is required pursuant to the foregoing provisions, by the Borrower and the
Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment to an
Assignee (other than any Lender, Related Fund or any affiliate thereof) shall be
in an aggregate principal amount of less than $2,000,000, with respect to the
Revolving Credit Facility, and $1,000,000, with respect to the Term Loan
Facility (other than in the case of an assignment of all of a Lender’s interests
under this Agreement), unless otherwise agreed by the Borrower and the
Administrative Agent; provided further that, after giving effect to such
assignment, the aggregate principal amount of such Assignor’s Commitment shall
be at least $2,000,000, with respect to the Revolving Credit Facility, and
$1,000,000, with respect to the Term Loan Facility (other than in the case of an
assignment to a Related Fund or of all of a Lender’s interests under this
Agreement), unless otherwise agreed by the Borrower and the Administrative Agent
and; provided further that, (i) such assignment of Term Loans (other than PIK
Term Loans) or Revolving Credit Loans shall include an assignment of the PIK
Term Loans associated with such Loans being assigned and (ii) the PIK Term Loans
may not be assigned except as set forth in the preceding clause (i). Any such
assignment need not be ratable as among the Facilities. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Commitment and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto). Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default shall have occurred and be
continuing.

 

81



--------------------------------------------------------------------------------

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled.” The Register shall be available for
inspection by the Borrower or any Lender or Agent at any reasonable time and
from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 9.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to General Electric Capital Corporation or any of its
Affiliates or (z) in the case of an Assignee which is already a Lender or is an
affiliate of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders, the Administrative Agent and the Borrower. On or
prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the
applicable Note or Notes of the assigning Lender) a new applicable Note or Notes
to the order of such Assignee in an amount equal to the Revolving Credit
Commitment and/or applicable Term Loan, as the case may be, assumed or acquired
by it pursuant to such Assignment and Acceptance and, if the Assignor has
retained a Revolving Credit Commitment and/or Term Loan, as the case may be,
upon request, a new applicable Note or Notes, to the order of the Assignor in an
amount equal to the Revolving Credit Commitment and/or applicable Term Loan, as
the case may be, retained by it hereunder. Such new Note or Notes shall be dated
the Closing Date and shall otherwise be in the form of the Note or Notes
replaced thereby.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.

 

9.7. Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular

 

82



--------------------------------------------------------------------------------

Facility, if any Lender (a “Benefitted Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 7(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent, the Arranger and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Arranger, the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

83



--------------------------------------------------------------------------------

9.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

9.13. Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Arranger, the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arranger, the Administrative Agent and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Administrative Agent and the Lenders or among the Borrower and the
Lenders.

 

9.14. Confidentiality; Public Disclosure. (a) Each of the Administrative Agent
and the Lenders expressly agrees to keep confidential all non-public information
provided to it

 

84



--------------------------------------------------------------------------------

by any Loan Party pursuant to this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (i) to
the Arranger, the Administrative Agent, any other Lender or any affiliate of any
thereof, (ii) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this
Section, (iii) any of its employees, directors, agents, attorneys, accountants
and other professional advisors or service providers in connection with the
administration and management of any Loan Document, (iv) upon the request or
demand of any Governmental Authority having jurisdiction over it, (v) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (vi) if requested or
required to do so in connection with any litigation or similar proceeding, (vii)
that has been publicly disclosed other than in breach of this Section, (viii) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (ix) in connection with the exercise of any remedy
hereunder or under any other Loan Document. Notwithstanding anything herein to
the contrary, any party subject to confidentiality obligations hereunder or
under any other related document (and any employee, representative or other
agent of such party) may disclose to any and all persons, without limitation of
any kind, such party’s U.S. federal income tax treatment and the U.S. federal
income tax structure of the transactions contemplated by this Agreement relating
to such party and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, no such party shall disclose any information relating to
such tax treatment or tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

 

(b) None of the Loan Parties shall issue any press release or other public
disclosure (other than any filing required to be made with the SEC) using the
name of any of the Lenders or any affiliate of a Lender in connection with this
transaction without both (i) providing any such Lender with at least two (2)
Business Days’ prior notice and (ii) obtaining the Lender’s or such Lender’s
affiliate’s prior written consent. Nothing in the immediately preceding sentence
shall prevent any disclosure of the name of any Lender or of any affiliate of
such Lender to the extent (and only to the extent) required by any Requirement
of Law, provided that, the person or entity making such disclosure shall
nonetheless consult with the affected Lender or the relevant affiliate of such
Lender prior to issuing such press release or other public disclosure.

 

(c) Notwithstanding the foregoing, the Lenders and their Affiliates shall have
the right to (i) list and exhibit the Borrower’s name and logo, as provided by
the Borrower from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary “tombstone,” on their web site.

 

9.15. Release of Collateral Security and Guarantee Obligations. (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon request of the Borrower in connection with any Disposition of
Property or substitution of Mortgaged Property permitted by the Loan Documents,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any Affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest

 

85



--------------------------------------------------------------------------------

in any Collateral being Disposed of in such Disposition or substituted, as the
case may be, and to release any guarantee obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition or substitutions in accordance with the
Loan Documents.

 

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

 

9.16. Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

9.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

9.18. Subordination, Non-Disturbance and Attornment. The Administrative Agent
agrees, following receipt from any Loan Party of the lease, license or other
occupancy arrangement (a “Lease”) of any Tower and related property or real
property owned or leased by such Loan Party which is subject to a Mortgage
pursuant to Section 5.12 (the “Leased Property”) with any person or entity not
prohibited by this Agreement (a “Tenant”), upon the request of the Tenant, to
execute and deliver to such Loan Party an agreement in its capacity as
Administrative

 

86



--------------------------------------------------------------------------------

Agreement hereunder, either (x) the Approved Form of SNDA or (y) the Tenant’s
requested version thereof in form and substance reasonably satisfactory to the
Administrative Agent (an “SNDA”), pursuant to which (a) the Tenant subordinates
the Lease and all of Tenant’s rights and estates thereunder to the Security
Document held by the Administrative Agent and encumbering the Leased Property,
(b) the Tenant agrees that Tenant will attorn to and recognize the
Administrative Agent or the purchaser at any foreclosure sale or any sale under
a power of sale contained in any such Security Document as the landlord under
the Lease for the balance of the leasehold term then remaining, (c) the
Administrative Agent consents to the Lease and (d) the Administrative Agent
agrees that, notwithstanding the terms of the applicable Security Document held
by the Administrative Agent, or any default, expiration, termination,
foreclosure, sale, entry or other act or omission under or pursuant to such
Security Document or a transfer on lieu of foreclosure, so long as the Tenant is
not in default under such Lease, the Tenant shall not be disturbed in the
peaceful enjoyment of the Leased Property nor shall the Lease be terminated or
canceled at any time, except in the event the Loan Party shall have the right to
terminate the Lease under the terms and provisions expressly set forth therein.

 

9.19. Effect of Amendment and Restatement of the Existing Credit Agreement. (a)
On the Effective Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety by this Agreement. The parties hereto acknowledge
and agree that (a) upon the effectiveness of this Agreement, Holdings shall be
automatically cease to be the “Borrower” under the Existing Credit Agreement and
the Borrower shall be the borrower hereunder, (b) upon the effectiveness of this
Agreement, Holdings shall be released from any obligations to repay the
Indebtedness described in the Existing Credit Agreement and the Notes issued
thereunder, (c) this Agreement and the other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the “Obligations” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Effective Date, (d) such “Obligations” are in all respects
continuing (as amended and restated hereby) with only the terms thereof being
modified as provided in this Agreement and (e) upon the effectiveness of this
Agreement all Loans of Lenders outstanding under the Existing Credit Agreement
immediately before the effectiveness of this Agreement will be converted into
Loans hereunder on the terms and conditions set forth in this Agreement.

 

(b) Holdings hereby consents and agrees to the assumption of the Existing Credit
Agreement by the Borrower hereunder and to the amendment and restatement of the
Existing Credit Agreement as set forth herein.

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SBA SENIOR FINANCE, INC.

By:

 

/s/ Thomas P. Hunt

--------------------------------------------------------------------------------

   

Name: Thomas P. Hunt

   

Title: Senior Vice President and General Counsel

SBA TELECOMMUNICATIONS, INC., solely with respect to Section 9.19

By:

 

/s/ Thomas P. Hunt

--------------------------------------------------------------------------------

   

Name: Thomas P. Hunt

   

Title: Senior Vice President and General Counsel

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and a Lender

By:

 

/s/ Anne Kennelly Kratky

--------------------------------------------------------------------------------

   

Name: Anne Kennelly Kratky

   

Title: Manager - Operations



--------------------------------------------------------------------------------

LENDERS:

   

OAK HILL SECURITIES FUND II, L.P.

   

By:

 

Oak Hill Securities GenPar II, L.P.

its General Partner

   

By:

 

Oak Hill Securities MGP II, Inc.,

its General Partner

       

By:

 

/s/ Scott D. Krase

--------------------------------------------------------------------------------

           

Name:

           

Title:

   

OAK HILL SECURITIES FUND, L.P.

   

By:

 

Oak Hill Securities GenPar, L.P.

its General Partner

   

By:

 

Oak Hill Securities MGP, Inc.,

its General Partner

       

By:

 

/s/ Scott D. Krase

--------------------------------------------------------------------------------

           

Name:

           

Title:

   

LEHMAN COMMERCIAL PAPER INC.

   

By:

 

/s/ G. Robert Berzins

--------------------------------------------------------------------------------

       

Name: G. Robert Berzins

       

Title: Vice President



--------------------------------------------------------------------------------

LERNER ENTERPRISES, L.P.

By:

 

Oak Hill Asset Management, Inc.

As advisor and attorney-in-fact to Lerner Enterprises, L.P.

   

By:

 

/s/ Scott D. Krase

--------------------------------------------------------------------------------

       

Name: Scott D. Krase

       

Title:



--------------------------------------------------------------------------------

GOLDENTREE HIGH YIELD OPPORTUNITIES II, LP

By:

 

    GoldenTree Asset Management, L.P.

By:

 

/s/ Frederick S. Haddad

--------------------------------------------------------------------------------

   

Name: Frederick S. Haddad

   

Title: Portfolio Manager

GOLDENTREE HIGH YIELD OPPORTUNITIES I, LP

By:

 

    GoldenTree Asset Management, L.P.

By:

 

/s/ Frederick S. Haddad

--------------------------------------------------------------------------------

   

Name: Frederick S. Haddad

   

Title: Portfolio Manager



--------------------------------------------------------------------------------

CARDINAL INVESTMENT PARTNERS I, L.P.

   

Advisor: Oak Hill Asset Management, Inc.

   

By:

 

Oak Hill Asset Management, Inc.

As advisor and attorney-in-fact to Cardinal Investment Partners I, L.P.

   

By:

 

/s/ Scott D. Krase

--------------------------------------------------------------------------------

       

Name: Scott D. Krase

       

Title:



--------------------------------------------------------------------------------

CSAM FUNDING I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

CSAM FUNDING III

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

DOLPHIN INVESTMENT CO., LTD.

   

By:

 

Oak Hill CLO Management III, LLC

As Investment Manager

By:

 

/s/ Scott D. Krase

--------------------------------------------------------------------------------

   

Name: Scott D. Krase

   

Title:



--------------------------------------------------------------------------------

ATRIUM CDO

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

GOLDENTREE LOAN OPPORTUNITIES II, LIMITED

By:

 

    GoldenTree Asset Management, L.P.

By:

 

/s/ Frederick S. Haddad

--------------------------------------------------------------------------------

   

Name: Frederick S. Haddad

   

Title: Portfolio Manager

GOLDENTREE LOAN OPPORTUNITIES I, LIMITED

By:

 

    GoldenTree Asset Management, L.P.

By:

 

/s/ Frederick S. Haddad

--------------------------------------------------------------------------------

   

Name: Frederick S. Haddad

   

Title: Portfolio Manager